Exhibit 10.2
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
TRACKAGE RIGHTS, SWITCHING AND INTERLINE SETTLEMENT AGREEMENT
entered into by and between
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.;
and
FERROCARRIL MEXICANO, S.A. DE C.V.;
dated as of February 9, 2010

 



--------------------------------------------------------------------------------



 



Table of Contents
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

         
Representations
    1  
 
       
Clause One. Definitions and Rules of Interpretation
    4  
1.1 Definitions
    4  
1.2 Rules of Interpretation. In this Agreement:
    13  
1.3 Interpretation of KP References and GPS Measurements
    14  
1.4 Exhibits and Appendices
    15  
 
       
Clause Two. Settlement
    16  
2.1 Purpose of Agreement
    16  
2.2 Authority of Agreement
    18  
2.3 Future Proceedings
    18  
 
       
Clause Three. Termination of Settlement Controversies; Waivers
    18  
3.1 Trackage Rights Definition Controversies
    18  
3.2 Other Settlement Controversies
    18  
3.3 Past Rates Controversies and Excluded Procedures
    18  
3.4 Release
    19  
3.5 Withdrawals; Termination Acts
    19  
3.6 Waiver of Actions and Rights
    20  
3.7 Renunciation of Future Procedures
    20  
3.8 Additional Documents and Acts
    21  
 
       
Clause Four. Management of Future Traffic
    21  
4.1 Future Traffic
    21  
4.2 Additional Documents and Acts
    21  
 
       
Clause Five. Trackage Rights
    22  
5.1 Ferromex Rates
    22  
5.2 Kansas Rates
    22  
5.3 Acknowledgment
    22  
5.4 Trackage Rights granted to Ferromex at Monterrey
    22  
5.5 Long Trackage Right
    25  
5.6 Trackage Rights to Ferromex; Access to Monterrey By-Pass
    29  
5.7 Trackage Rights to Kansas
    30  
5.8 General Provisions on Rates
    37  
5.9 General Terms and Conditions of the Trackage Rights
    37  
5.10 Maintenance Changes in and/or Additions, Operation and Control
    39  
5.11 Default
    41  

 



--------------------------------------------------------------------------------



 



         
5.12 Certain Clarifications on Trackage Rights not included within the Scope of
this Agreement
    41  
 
       
Clause Six. Interline Traffic Services Rates
    41  
6.1 General
    41  
6.2 Complementary Interline Traffic
    42  
6.3 Alternative Interline Traffic
    42  
6.4 [****]
    42  
6.5 General Provisions on Rates
    42  
6.6 Acknowledgment
    43  
6.7 Absence of Participation
    43  
 
       
Clause Seven. Switching Services
    43  
7.1 [****]
    43  
7.2 General Provisions on Rates
    43  
7.3 Acknowledgment
    44  
 
       
Clause Eight. Points of Interchange
    44  
8.1 General
    44  
8.2 Monterrey
    45  
8.3 Altamira
    45  
8.4 Celaya
    45  
 
       
Clause Nine. Maintenance and Operation of Subject Trackage
    46  
9.1 General Rules
    46  
9.2 License
    46  
9.3 Track Connections
    46  
9.4 Alternative Routes
    46  
9.5 Direction and Control of Construction, Maintenance, Repair, and Renewal
    46  
9.6 Direction and Control of Management and Operation
    47  
9.7 Derailment and Accidents Involving Hazardous Materials
    47  
9.8 Additional Rules on Management and Operation of Subject Trackage
    48  
9.9 Training of Subject Trackage User’s Crews
    49  
9.10 Repairs on Dragged Equipment; Removal of Bad Ordered Tractive Equipment
    50  
 
       
Clause Ten. Dispatch of Trains; Traffic Control Centers; Non- Discrimination
    51  
10.1 Traffic Control Centers
    51  
10.2 [****]
    51  
10.3 Subject Trackage Use Notice
    52  
10.4 Non- Discrimination
    52  
10.5 Uninterrupted flow of Traffic and other Items
    52  
 
       
Clause Eleven. Billing
    52  
11.1 Billing Forms
    52  
11.2 [****]
    53  
11.3 [****]
    53  
11.4 Disputed Bills
    53  

 



--------------------------------------------------------------------------------



 



         
11.5 Inspections and Audits
    54  
11.6 [****]
    54  
11.7 Payment Failure; Additional Remedy
    54  
11.8 Incremental Rates in case of Certain Defaults
    54  
 
       
Clause Twelve. Service Standards Committee and Transition Period
    54  
12.1 The Committee
    54  
12.2 Limitations of the Committee
    55  
12.3 Transition Period
    55  
 
       
Clause Thirteen. Other Obligations
    57  
13.1 Public Statements
    57  
13.2 Best Efforts
    57  
 
       
Clause Fourteen. Term, Termination
    58  
14.1 General Term
    58  
14.2 Events of Termination
    58  
14.3 Dispossession
    58  
14.4 Abandonment
    58  
14.5 Effects of the Termination
    59  
 
       
Clause Fifteen. Liability
    60  
15.1 Trackage Rights
    60  
15.2 [****]
    61  
15.3 Litigation and Settlements
    61  
15.4 Labor
    62  
15.5 [****]
    63  
 
       
Clause Sixteen. Governmental Approval
    63  
16.1 Responsibilities of Subject Trackage User
    63  
16.2 Cooperation of Subject Trackage Owner
    63  
 
       
Clause Seventeen. Miscellaneous
    63  
17.1 Agreement between the Parties, Language
    63  
17.2 Amendments
    64  
17.3 Partial Invalidity
    64  
17.4 Assignment of Rights and Obligations
    64  
17.5 No Damages or Losses from Controversies
    64  
17.6 Taxes
    64  
17.7 Notices.:
    64  
 
       
Clause Eighteen. Dispute Resolution
    65  
 
       
Clause Nineteen. Jurisdiction and Applicable Law
    65  

 



--------------------------------------------------------------------------------



 



     
Exhibit A
  Ferromex Concession Title
 
   
Exhibit B
  Kansas Concession Title
 
   
Exhibit C
  Settlement Procedures
 
   
Exhibit D
  Kansas’ complaints before the Ministry of Public Service
 
   
Exhibit E
  Additional Termination Acts
 
   
Exhibit F
  Information to be Delivered to Subject Trackage Owner
 
   
Exhibit G
  Complementary Interlineal Matrix
 
   
Appendix 1
  Technical Descriptions

 



--------------------------------------------------------------------------------



 



TRACKAGE RIGHTS, SWITCHING AND INTERLINE SETTLEMENT AGREEMENT, DATED AS OF
FEBRUARY 9, 2010 (THIS “Agreement”), AMONG:
     FERROCARRIL MEXICANO, S.A. DE C.V. (“Ferromex”), REPRESENTED BY
Messrs. ALFREDO CASAR PÉREZ AND LORENZO REYES RETANA MÁRQUEZ PADILLA; AND
     KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V. (“Kansas”), REPRESENTED BY
Mr. JOSÉ GUILLERMO ZOZAYA DÉLANO;
IN TERMS OF THE FOLLOWING REPRESENTATIONS AND CLAUSES:
REPRESENTATIONS
     I. Ferromex represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated pursuant
to the laws of the UMS, as evidenced by public deed number 51,923, dated
June 11, 1997, granted before Mr. Miguel Alessio Robles Landa, Notary Public
No. 19 of the Federal District, registered before the Public Registry of
Commerce of Mexico City under commercial file number 226,005.
     (b) On June 22, 1997, the Ministry granted in favor of Ferromex (formerly,
Ferrocarril Pacífico-Norte, S.A. de C.V.) a concession title for the operation
and exploitation of the Northern-Pacific Railway, including for the rendering of
railway services thereon (as amended and including all exhibits, hereinafter the
“Ferromex Concession Title”). A copy of the Ferromex Concession Title, without
exhibits, is attached hereto as Exhibit A.
     (c) The Ferromex Concession Title has a term of 50 (fifty) years counted as
from February 14, 1998.
     (d) It has knowledge of the terms of each and every act and ruling of any
nature related to the Settlement Procedures, including, without limitation, the
relevant rulings issued in connection therewith as of the date hereof.
     (e) Its legal representatives have the necessary authority to execute this
Agreement, as evidenced by public deeds numbers 51,385, dated February 20, 1998,
and and 55,809, dated July 18, 2002, both of them granted before Mr. Luis de
Angoitia Becerra, Notary Public No. 230 of the Federal District, which authority
has not been revoked or modified in any manner whatsoever as of the date hereof.
     II. Kansas represents that:
     (a) It is a sociedad anónima de capital variable duly incorporated under
the laws of the UMS, as evidenced by public deed number 50,413, dated
November 22, 1996, granted before Mr. Miguel Alessio Robles Landa, Public Notary
No. 19 of the Federal District, registered before the Public Registry of
Commerce of Monterrey, Nuevo León under Item 29, Volume 429, Book 3, Second
Auxiliary, Commerce Section.

 



--------------------------------------------------------------------------------



 



     (b) On December 2, 1996, the Ministry granted in favor of Kansas (formerly,
Ferrocarril del Noreste, S.A. de C.V.) a concession title for the operation and
exploitation of the Northeast Railway, including for the rendering of railway
services thereon (as amended and including all exhibits, hereinafter the “Kansas
Concession Title”). A copy of the Kansas Concession Title, without exhibits, is
attached hereto as Exhibit B.
     (c) The Kansas Concession Title has a term of 50 (fifty) years counted as
of July 31, 1997.
     (d) It has knowledge of the terms of each and every act and ruling of any
nature related to the Settlement Procedures, including, without limitation, the
relevant rulings issued in connection therewith as of the date hereof.
     (e) Its legal representative has the necessary authority to execute this
Agreement, as evidenced by public deed number 142,188, dated January 29, 2010,
granted before Mr. Cecilio González Márquez, Notary Public No. 151, of the
Federal District, which authority has not been revoked or modified in any manner
whatsoever as of the date hereof.
     III. Ferromex and Kansas jointly represent that:
     (a) In terms of the Railroad Service Law and its Regulations, as well as of
their respective Concession Titles, they are required to grant each other: (i)
certain trackage and switching rights pursuant to the terms and conditions
established in Exhibits Nine, Ten and Eleven of their respective Concession
Titles; and (ii) interconnection and terminal services.
     (b) Kansas and Ferromex have had and continue to have several differences,
disputes and/or controversies with respect to the nature, scope, terms,
conditions and/or rates applicable both to the trackage and switching rights, as
well as to interconnection and terminal services.
     (c) Kansas and Ferromex have been, and continue to be, parties in several
disputes, procedures and/or controversies before judicial and administrative
authorities, regarding the nature, scope, terms, conditions and/or rates
applicable both to trackage and switching rights, as well as to interconnection
and terminal services.
     (d) It is their intention, through the execution of this Agreement, to:

  (i)   completely, definitively and irrevocably terminate the Settlement
Controversies (as defined below);     (ii)   terminate any and all rights,
obligations, actions, differences, disputes and/or lawsuits which they have or
may have in a future against the other Party in connection with the Settlement
Controversies mentioned in paragraph (i) above;     (iii)   definitively
terminate and conclude all the Settlement Procedures which relate to the
Settlement Controversies; and     (iv)   agree on long-term terms and conditions
regarding the issues described in this Agreement, in order to avoid future
controversies among them.

2



--------------------------------------------------------------------------------



 



     (e) A list of judicial and administrative procedures to which Kansas and/or
Ferromex are a party and which relate to the Settlement Controversies (the
“Settlement Procedures”), is attached hereto as Exhibit C.
     (f) Kansas and Ferromex have other disputes, controversies and legal
procedures among them in addition to the Settlement Controversies and the
Settlement Procedures. These additional disputes, controversies and legal
proceedings are not settled by means of this Agreement and they include (but are
not limited to) the Excluded Procedures referred to below.
     IV. Each of Ferromex and Kansas represents, through its respective
representative, that:
     (a) This Agreement and the other acts derived herefrom, entered or to be
entered by it, constitute, or after their execution shall constitute, as the
case may be, valid and binding obligations of such Party, in compliance with the
applicable legal framework, enforceable against it in accordance with its terms.
     (b) It has not assigned in any way nor granted in guaranty any of the
rights that correspond or may correspond to it with respect to the Settlement
Controversies.
     (c) It has not entered into agreements or contracts with any person that
may derive in a breach of this Agreement or the acts derived herefrom.
     (d) It has no knowledge of any litigation, whether judicial or
extrajudicial, administrative or any other procedures (nor threat or warning of
any of the foregoing) that prevents or may prevent it from: (i) entering into
this Agreement; (ii) entering into the other acts derived herefrom; and/or (iii)
complying with the obligations derived from (i) and (ii) above.
     (e) It has no knowledge of any person (particularly any Affiliate) that has
or may have, directly or indirectly, any interest or right in the Settlement
Controversies.
     (f) The execution of this Agreement and of the other acts derived herefrom,
as well as the fulfillment of the obligations derived from the former and
latter, will not be contrary to, nor will it result in a violation or breach of
agreements or instruments to which it is a party or by means of which it is
bound, of the Applicable Framework, as defined in Section 1.1 of this Agreement,
including of any law, regulation, decree, official writ, agreement or ruling of
any Governmental Authority.
     (g) The Parties have submitted to one another a copy of their respective
written programs for certifying the qualifications of locomotive engineers
(maquinistas) and conductors needed for the trackage rights on Subject Trackage
per the Railroad Service Law, its Regulations and their respective internal
regulations, and each Party’s written program has been approved by the other
Party. Accordingly, the qualification of locomotive engineers and conductors
shall not impede or prevent the Parties from making use of the trackage rights
set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:

3



--------------------------------------------------------------------------------



 



CLAUSES
     Clause One. Definitions and Rules of Interpretation.
     1.1 Definitions. For the purposes of this Agreement only, capitalized terms
used and not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in this Section 1.1. With respect to any such term that
is defined by reference to another agreement or document for purposes hereof,
such term shall continue to have the definition in effect as of the date hereof,
notwithstanding any termination, expiration or modification of such other
agreement or document.
     “AAR” means the Association of American Railroads.
     “Affiliates” means entities owned or controlled by, or under common control
with, or whose ultimate parent company is the same as that of, another, named
company.
     “Agreement” shall have the meaning ascribed to such term in the heading of
this Agreement.
     “Aguascalientes Access Zone” means the trackage that is identified in
Appendix 1 hereof.
     “Altamira Facilities” means each of the facilities that are identified in
Appendix 1 hereof.
     “Alternative Interline Traffic” shall have the meaning ascribed to such
term in Section 6.3(a).
     “Applicable Framework” means the norms, rules, regulations and/or standards
set forth in or issued by: (i) the Railroad Service Law, (ii) the Regulations,
(iii) the Ministry, (iv) the Concession Titles, (v) any other Governmental
Authority (including with respect to the preservation of historical sites), (vi)
any other law, regulation or rule applicable to the Parties, including normas
mexicanas and normas oficiales mexicanas, and (vii) the AAR (only to the extent
not contrary to Mexican law); in each case as they refer to the maintenance of
trackage, the maintenance of the assets granted in concession to Ferromex and
Kansas under their respective Concession Titles and/or the performance of
railroad services in general.
     “Articulated Car” means Dragged Equipment comprised of multiple units
coupled permanently or semi-permanently together in a manner that individual
units cannot, without modification, be operated separately because they share
common trucks and wheels or other mechanical or pneumatic equipment, including,
for example, articulated double-stack intermodal Cars.
     “Bajío Area” means the States of Jalisco, Querétaro, Hidalgo, Guanajuato
and the north of the State of Michoacán.
     “Bulktainer” means a type of intermodal container, usually comprised in
part of a tank vessel, designed to contain bulk liquids, chemicals, gases,
meltable solids, slurries, emulsions,

4



--------------------------------------------------------------------------------



 



fluidizable solids or other flowable, fungible commodities with a metal frame
that allows transport of such materials in the same container on both railcar or
ship and by over the road truck. A Bulktainer is a type of container that rides
on an intermodal Car.
     “Car” means Dragged Equipment employed in any form of freight
transportation, including articulated, intermodal, articulated-intermodal and
any other type of Articulated Car.
     “Car-Kilometer” means each kilometer travelled by each Party’s unit of
Railroad Equipment (loaded or unloaded) over the Trackage of the other Party;
provided that: (i) each kilometer travelled by a unit of Tractive Equipment over
the Trackage of the other Party shall count as 2 (two) Car-Kilometers; (ii) each
Car-Kilometer traveled by an Articulated Car shall count as 1 (one)
Car-Kilometer per platform or well comprising such Articulated Car; and (iii)
each Car-Kilometer traveled by an Articulated Car servicing automotive traffic
(Automax) shall count as 2 (two) Car-Kilometers per unit comprising such
Articulated Car.
     “Committee” shall have the meaning ascribed to such term in paragraph
(a) of Clause Twelve.
     “Complementary Interline Traffic” shall have the meaning ascribed to such
term in Section 6.2(a).
     “Concession Title” means the Kansas Concession Title and/or the Ferromex
Concession Title, as applicable.
     “Dispute” means a difference, breach or any other form of controversy,
between the Parties as to the meaning, compliance, validity, enforcement,
interpretation, scope or application of the terms or provisions of this
Agreement.
     “Dispute Notice” shall have the meaning ascribed to such term in paragraph
(a) of Clause 18.
     “Dollars” means the legal currency of the United States of America.
     “Doña Cecilia” means Kansas’ facility located at Line L KP 673+800, which
is further identified in Appendix 1 hereof.
     “Dragged Equipment” means Railroad Equipment that lacks self-traction,
including Cars.
     “Environmental Claim” means the direct costs of any cleanup, response,
removal, remediation, natural resource damage, closure and/or post closure
required by any environmental conditions affecting the air, soil, surface
waters, ground waters, streams, sediments and similar environmental conditions
caused by, resulting from, arising out of, or occurring in connection with this
Agreement.
     “Environmental Laws” means all federal, state and municipal laws, official
Mexican standards, statutes, ordinances, regulations, criteria, guidelines and
rules of civil law now in effect, and, in each case, as amended, and any
judicial or administrative interpretation thereof,

5



--------------------------------------------------------------------------------



 



including any judicial or administrative order, consent, decree or judgment
relating to the regulation and protection of human health, safety, the
environment and natural resources, including air emissions, surface water,
groundwater, wetlands, land, surface or subsurface strata. Environmental Laws
shall include laws and regulations relating to emissions, discharges, releases
or threatened releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials. Environmental Laws shall also
include the following Mexican laws insofar as they regulate or relate to
environmental or public health matters: the General Law for Ecological
Equilibrium and the Protection of the Environment (Ley General de Equilibrio
Ecológico y Protección al Ambiente), the General Law for the Prevention and
Integral Handling of Waste (Ley General para la Prevención y Gestión Integral de
los Residuos), the General Health Law (Ley General de Salud), Title Nine of the
Federal Labor Law (Titulo Nueve de Ley Federal del Trabajo), the General Law for
Sustainable Forestry Development (Ley General de Desarrollo Forestal
Sustentable), the National Waters Law (Ley de Aguas Nacionales), the General Law
on National Property (Ley General de Bienes Nacionales), the Human Settlements
General Law (Ley General de Asentamientos Humanos), the Federal Regulations on
Occupational Safety, Hygiene and Environment (Reglamento Federal de Seguridad,
Higiene y Medio Ambiente de Trabajo), the Federal Criminal Code (Código Penal
Federal) and their state and local counterparts or equivalents.
     “Equipment” shall have the meaning ascribed to such term in Section 5.9(b).
     “Excluded Procedures” shall mean the following disputes, lawsuits,
remedies, appeals and/or disagreements among the Parties:

  (i)   the administrative trial against resolution number 120.-347/2002, dated
March 13, 2002, issued by the then Dirección General de Tarifas, Transporte
Ferroviario y Multimodal of the Ministry, which is currently on the High
Chambers of the Federal Court of Fiscal and Administrative Justice under docket
8116/02-17-09-2/1658/08-PL-07-4;     (ii)   the Past Rate Controversies;    
(iii)   any and all pending appeals, trials and revisions before the High
Chambers of the Federal Court of Fiscal and Administrative Justice against
resolution number 4.3.-1193/2008, dated June 23, 2008, issued by the then
Dirección General de Tarifas, Transporte Ferroviario y Multimodal of the
Ministry;     (iv)   the complaints filed by Kansas before the Ministry of
Public Service (Secretaría de la Función Publica) identified in Exhibit E
hereto;     (v)   the administrative trial against resolution number
4.3.-1193/2008, dated July 23, 2008, issued by the then Dirección General de
Tarifas, Transporte Ferroviario y Multimodal of the Ministry, which is currently
on the 9th Regional Chamber of the Federal Court of Fiscal and Administrative
Justice under docket 23531/08-17-09-1 with regard to the scope of Trackage Right
N-5 (Ramos Arizpe – Encantada);

6



--------------------------------------------------------------------------------



 



  (vi)   Article 47, determination of tariff base; and     (vii)   any other
procedures among the Parties or among the Parties and any third party or a
Governmental Authority which is not expressly included in the definition of
Settlement Procedures.

     “Ferromex” has the meaning ascribed thereto in the preamble.
     “Ferromex Concession Title” shall have the meaning ascribed thereto in
Representation I.
     “Ferromex Parties” means Ferromex and its respective Affiliates (current,
past and/or future), and their respective officers, directors, partners,
shareholders, members, employees, agents, insurers, counsel and other
representatives (current, past and/or future), and each of their respective
successors and assigns.
     “Ferromex Trackage” means the trackage granted in concession to Ferromex
under the Ferromex Concession Title.
     “Ferrosur” means Ferrosur, S.A. de C.V.
     “Governmental Authority” means any national, state, county, city, town,
village, municipal or other de jure or de facto government entity, department,
office, commission, board, bureau, agency, authority or instrumentality of the
UMS or any political subdivision thereof, and any person exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any of the foregoing entities, including all commissions, boards, bureaus,
courts, arbitrators and arbitration panels of any of the foregoing entities, and
any authority or other person controlled directly or indirectly by any of the
foregoing.
     “GPS” means the Global Positioning System, a space-based radionavigation
system that provides reliable positioning anywhere in the world.
     “Guadalajara Access Zone” means: (i) the Guadalajara Terminal (as
identified in Appendix 1); (ii) any industry and/or User currently or in the
future located within the area comprised between: (a) Line T KP 1763+960 and
Line T KP 1740+346; (b) Line I KP 304+708 and Line I KP 227+000; (c) the entire
Line IZ that connects to track 02-301 (Former Stem Line) with a length of 3,500
meters; and (d) the entire Former Stem Line, in the section comprised between
its intersections with Line I; and (iii) any industry and/or User connected to
preceding items (i) or (ii), whether directly and/or through auxiliary or
secondary tracks, siding, escape tracks, spurs, yard tracks, and/or cortavías.
Items (i) and (ii) of this definition are further identified in Appendix 1
hereof.
     “Guerrero Facility” means the industrial plant located on the Former Line F
KP 2+275.90 in the Monterrey Access Zone, and which is further identified in
Appendix 1 hereof.
     “Hazardous Materials” means and includes any and all radioactive materials,
radon and asbestos, heavy metals, organic compounds known as polychlorinated
biphenyls, chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes,

7



--------------------------------------------------------------------------------



 



toxic substances, toxic pollutants, petroleum substances or petroleum products,
pesticides, and any and all other substances or materials defined as, or
included in the definition of “hazardous wastes”, “hazardous materials”,
“hazardous substances” , “toxic substances” or “toxic pollutants” under, or for
the purposes of, any Environmental Laws.
     “Interchange” means the action by means of which one the Parties receives
or delivers Cars to or from the other Party.
     “Interchange Rules” means the most recently effective edition of the Field
Manual of the Interchange Rules adopted by the AAR governing the interchange of
Cars and equipment between railroads.
     “Interline Traffic” means the interconnection service consisting in the
Interchange and transportation of Dragged Equipment, wherein one Party requests
the other Party to provide public railway freight transportation services to a
User.
     “Kansas” shall have the meaning ascribed thereto in the preamble.
     “Kansas Concession Title” shall have the meaning ascribed thereto in
Representation II.
     “Kansas Parties” means Kansas and its respective Affiliates (current, past
and/or future), and their respective officers, directors, partners,
shareholders, members, employees, agents, insurers, counsel and other
representatives (current, past and/or future), and each of their respective
successors and assigns.
     “Kansas Trackage” means the trackage granted in concession to Kansas under
the Kansas Concession Title.
     “KP” means: (i) each of the kilometer signs currently existing along the
trackage comprising the Mexican Railway System; and/or (ii) in case no kilometer
signs exist for a given location, the KP means a measurement of the kilometers
and meters of said location measured as from the nearest existing sign.
     “Local Traffic” means traffic which is picked up or delivered to an
intermediate point on a designated line.
     “Long Trackage Right” shall have the meaning ascribed thereto in
Section 5.5(b).
     “Loss or Damage” means, without limitation, all claims, liability, cost,
and expense of every nature, including amounts paid under any state or federal
compensation law incident to loss or destruction of or damage to property and
injury to and death of persons arising from the operation by the Parties on the
Subject Trackage.
     “Matrix” shall have the meaning ascribed to such term in Section 6.2(a).
     “Mexico” means the United Mexican States.
     “Mexico Valley Access Zone” means the trackage identified in Appendix 1.

8



--------------------------------------------------------------------------------



 



     “Ministry” means the Secretaría de Comunicaciones y Transportes of the
federal Government of the UMS.
     “Monterrey Access Zone” means: (i) the Monterrey Terminal; (ii) any
industry and/or User currently or in the future located within the area
comprised between: (a) Line B KP 1023+200 and Line B KP 1029+000; (b) Line M KP
518 +000 and Line M KP 523+000; (c) Line M KP 525+400 and Line M KP 528+000; (d)
Line F KP 0+000 and Line F KP 19+000; (e) the entire Line BI; (f) the entire
Line BMA; (g) the entire Former Line F; and (h) the entire Former Line M; (iii)
any industry and/or User connected to preceding items (i) or (ii), whether
directly and/or through auxiliary or secondary tracks, siding, escape tracks,
spurs, yard tracks, and/or cortavías, as further identified in Appendix 1.
     “Monterrey Adaptation” shall have the meaning ascribed to such term in
Section 8.2(a).
     “Monterrey By-Pass” means a by-pass around congested portions of the City
of Monterrey, which Ferromex might build at its own cost and expense (without
having an obligation to do so), and that it has rights in its concession to
build, between Line F KP 43+842 (= Line MF KP 17+755) and Line F KP 20+700 and
between Line BF KP 39+658 (= Line B KP 1038+323) and Line BF KP 35+876 (= Line M
KP 535+811) , as further described in Appendix 1.
     “New Altamira Facility” shall have the meaning ascribed to such term in
Section 5.7(d).
     “New Ternium Facility” shall have the meaning ascribed to such term in
Section 5.4(f).
     “Nissan Facility” means the industrial facility located on the Line A KP
575+650 in the Aguascalientes Access Zone, and which is further identified in
Appendix 1 hereof.
     “Parties” means Kansas and Ferromex.
     “Party” means either Kansas or Ferromex, respectively.
     “Party of the First Part” shall have the meaning ascribed to such term in
Section 11.1(c).
     “Party of the Second Part” shall have the meaning ascribed to such term in
Section 11.1(c).
     “Past Rates Controversies” means the disputes, claims and lawsuits that
form part of the Excluded Procedures and that relate to the determination of
rates for mandatory trackage and/or switching rights and for interconnection
and/or terminal services, accrued prior to the date of this Agreement or that
may result from a cause, act, action, omission and/or procedure of any species
occurring prior to the execution date of this Agreement, and the disputes among
the Parties regarding amounts payable to one another for trackage rights,
interline services and switching services, provided for under resolutions number
4.3.-1011/2008 dated June 26, 2008, and 4.3.-1200/2008 dated July 23, 2008, and
120.-849/2002, which are currently being disputed by both Parties through:

9



--------------------------------------------------------------------------------



 



  (i)   the annulment trial number 25707/08-17-03-08, before the Third Chamber
of the Federal Court of Fiscal and Administrative Justice and the annulment
trial number 25659/08-17-01-3, before the First Chamber of the Federal Court of
Fiscal and Administrative Justice, which have been accumulated under docket
25659/08-17-01-3, before the First Chamber of the Federal Court of Fiscal and
Administrative Justice; and     (ii)   the annulment trial
18117/02-17-04-8/ac1/1061/03-PL-07-04, before the High Chambers of the Federal
Court of Fiscal and Administrative Justice, which has been appealed and resolved
by the Supreme Court of Justice under docket 127/2006.

     For the avoidance of doubt, and as provided in this Agreement, the Parties
are settling by means of this Agreement the rates that correspond for mandatory
trackage and/or switching rights and for interconnection and/or terminal
services starting from January 1, 2009, onwards; but not the applicable rates
before January 1, 2009, or the amounts owed by the Parties to one another before
the execution of this Agreement.
     “Pesos” means the legal currency of the UMS.
     “Pesquería Facility” means the facility that may be constructed in the
vicinity of the Kansas’ Pesquería station on Line F, including if constructed by
an Affiliate of Ternium.
     “Railroad Equipment” means Dragged Equipment and Tractive Equipment.
     “Railroad Service Law” means the Mexican Railroad Service Law (Ley
Reglamentaria del Servicio Ferroviario).
     “Regulations” means the Mexican Railway Service Regulations (Reglamento del
Servicio Ferroviario).
     “Relevant Personnel” means, in connection with any grant of Trackage
Rights, all personnel (whether unionized or not) and officers of the Subject
Trackage Owner pertaining to the Subject Trackage, as well as the corresponding
labor unions.
     “Response Action” shall have the meaning ascribed to such term in
Section 9.7(d).
     “Rule 11” means Rule 11 of the General Mandatory Rules (Interline
Settlement System) of the Railway Accounting Rules published by the AAR.
     “Settlement Procedures” shall have the meaning ascribed thereto in
Representation III(c) and which are listed in Exhibit C hereto.
     “Settlement Controversies” means any controversy, divergence, disagreement,
discrepancy, claim, request, pretension, action, suit, request for arbitration,
dispute, accusation, remedy, obligation, agreement, contract, promise, debt,
engagement, lien, ruling, payment obligation, interest, invoice, damage, lost
profit, expense (including expenses and fees and other counsel charges),
enforcement order and any other obligation or responsibility of any class or

10



--------------------------------------------------------------------------------



 



nature, direct or indirect, either derived from law, agreement or otherwise,
past, present or future, contingent or not, known or not, claimed or not, or
threat of any of the foregoing that any of the Parties may receive or has
received from the other Party, that arises from, is related by any manner
directly or indirectly with, or by reason of:

  (i)   the definition, terms and conditions and/or scope of the mandatory
trackage and/or switching rights N-1 (Topo Grande – Patio Monterrey – Cerro de
la Silla) and any other dispute affecting the trackage rights N-1, DPL-1
(Mariscala – Guadalajara), PN-10 (Árbol Grande – Altamira), DPL-2 (Viborillas –
Encantada), and N-5 (Ramos Arizpe – Encantada) in connection with DPL-2 as
referred to in Appendix 1 hereto (the “Trackage Rights Definition
Controversies”), which legal proceedings are identified in Exhibit C hereof;    
(ii)   the disputes, claims and lawsuits that relate to the determination of
rates for mandatory trackage and/or switching rights and for interconnection
and/or terminal services, that will be applicable from January 1, 2009 onwards;
    (iii)   the litigation involving amendment of Ferromex’s Concession Title,
identified in Exhibit C hereof; and     (iv)   the disputes, claims and lawsuits
that relate solely to Court Cost (costas judiciales) associated with present or
future proceedings relating to the Settlement Controversies, including: (a)
ordinary mercantile trial under docket 623/2001 before the Third Civil Judge of
Mexico City; and (b) ordinary mercantile trial under docket 293/2004 before the
45th Civil Judge of Mexico City.

     For the avoidance of doubt, the definition of Settlement Controversies does
not include any controversy, divergence, disagreement, discrepancy, claim,
request, pretension, action, suit, request for arbitration, dispute, accusation,
remedy, obligation, agreement, contract, promise, debt, engagement, lien,
ruling, payment obligation, interest, invoice, damage, lost profit, expense
(including expenses and fees and other counsel charges), enforcement order and
any other obligation or responsibility of any class or nature, direct or
indirect, related to the Excluded Procedures.
     “Sole Employees” and “Sole Property” means, for purposes of trackage rights
granted under this Agreement, one or more officers, agents, employees,
contractors or Railroad Equipment, while engaged in, en route to or from, or
otherwise on duty incident to performing service for the benefit of one Party.
Pilots furnished by Subject Trackage Owner to assist in training or qualifying
the Subject Trackage User’s crews to operate on the Subject Trackage or to
recrew Subject Trackage User’s trains and to operate them temporarily due to
unavailability of Subject Trackage User’s crews operating Railroad Equipment of
Subject Trackage User shall be considered the Sole Employees of Subject Trackage
User while engaged in such operations. All such officers, agents, employees,
contractors, or Railroad Equipment, while engaged in, en route to or from, or
otherwise on duty incident to repairing Railroad Equipment, re-railing, or
clearing wrecks or derailments or engaged in the repair or renewal of the
Subject Property subsequent to any such wreck or derailment shall, for the
purpose of this Agreement, be deemed the Sole Employees and/or Sole Property of
the Party bearing the cost of repair or of the other Loss or

11



--------------------------------------------------------------------------------



 



Damage of the wreck or derailment. Such officers, agents, employees, contractors
or Equipment while en route from performing such repair, re-railing, or clearing
of wrecks or derailments or renewing the Subject Property to perform another
type of service, shall not be deemed to be performing service incident to the
instant repair, re-railing or clearing of a wreck or derailment.
     “Subject Employees” means, for purposes of trackage rights granted under
this Agreement, one or more officers, agents, employees or contractors of
Subject Trackage Owner while actually engaged in maintaining, repairing,
constructing, renewing, removing, inspecting, or operating the Subject Property
or in making changes in and/or additions thereto for the benefit of all of the
Parties hereto, or while preparing to engage in, en route to or from, or
otherwise on duty incident to performing such service. Officers, agents,
employees or contractors of Subject Trackage Owner shall not be deemed “Subject
Employees” while en route from the performance of such work as hereinbefore
described to perform service for the benefit of less than all of the Parties
hereto.
     “Subject Property” means, for purposes of trackage rights granted under
this Agreement, the Subject Trackage and all appurtenances thereto and all
Equipment while engaged in maintaining, repairing, constructing, renewing,
removing or inspecting the Subject Trackage or in making changes in and/or
additions thereto for the benefit of all the parties hereto, or while being
prepared to engage in, en route to or from, or otherwise incident to performing
such service. Such Equipment shall not be deemed “Subject Property” while en
route from the performance of such work as hereinbefore described to perform
service for the benefit of less than all of the Parties hereto.
     “Subject Trackage” means, for purposes of trackage rights granted under
this Agreement, trackage of the Parties described in Sections 5.4, 5.5, 5.6,
5.7, 8.2 and 9.4 of this Agreement to which the Subject Trackage User is granted
a right, by the Parties’ Concession Titles or by the Subject Trackage Owner, of
use or access, including: (i) the necessary right of way, sidings, secondary
tracks, double tracks, industrial tracks, connections, spurs, yard tracks,
crossings, and other appurtenances and support facilities; and (ii) all changes
in and additions thereto existing now or in the future as are required or
desirable for the operation of the trains of the Parties.
     “Subject Trackage Owner” means, for purposes of trackage rights granted
under this Agreement, the Party who is granting trackage rights under this
Agreement.
     “Subject Trackage User” means, for purposes of trackage rights granted
under this Agreement, the Party granted the right to use or access the Subject
Trackage.
     “Termination Acts” shall have the meaning ascribed thereto in
Section 3.5(f).
     “Termination Documents” means, jointly (i) this Agreement, (ii) the waivers
and withdrawals referred to in Clause Three hereof, and (iii) any other
documents executed or to be executed by the Parties in connection with the
termination of the Settlement Controversies.
     “Ternium” means Ternium, S.A., a company incorporated under the laws of the
Grand Duchy of Luxembourg, with investments in flat and long steel manufacturing
and distribution, including any successors thereof.

12



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     “Trackage Rights Definition Controversies” shall have the meaning ascribed
thereto in paragraph (i) of the definition of Settlement Controversies.
     “Tractive Equipment” means a self-propelled railroad vehicle whether
employed or not in the movement of the Dragged Equipment.
     “Train” means Tractive Equipment, whether coupled or not to Dragged
Equipment, displaying a marker. The marker can be an end of train device or a
light displayed on the rear of the last locomotive in a multiple locomotive
consist or on a locomotive at the rear end of a Train (for example, a helper or
distributive power locomotive). [****]
     “Transition Period” shall have the meaning ascribed to such term under
Section 12.3 (a).
     “TUCE Rates” means the rates that are registered before the Ministry
pursuant to Articles 46 of the Railroad Service Law and 170 of the Regulations
as Unique Freight and Express Rate.
     “UMS” means the United Mexican States.
     “User” means the individual or legal entity that enters into a contract
with one of the Parties for the rendering of the public railway freight
transportation service under the terms of a bill of lading or under another type
of agreement for the provision of such public service.
     1.2 Rules of Interpretation. In this Agreement:

  (i)   Clause, Section and Paragraph headings are for convenience only and
shall not affect the interpretation of this Agreement;     (ii)   references to
any document, instrument or agreement, including this Agreement, shall include:
(x) all exhibits, annexes, schedules, appendices or other attachments hereto or
thereto; (y) all documents, instruments or agreements issued or executed in
replacement hereof or thereof; and (z) any amendment, restatement, modification,
supplement or replacement hereto or thereto, as the case may be;     (iii)   the
words “include,” “includes” and “including” are not limiting;     (iv)  
references to any person shall include such person’s successors and permitted
assigns (and in the case of any Governmental Authority, any Person succeeding to
such Governmental Authority’s functions and capacities);     (v)   the words
“hereof,” “herein” and “hereunder” and words of similar import shall refer to
this Agreement as a whole and not to any particular provision of this Agreement;

13



--------------------------------------------------------------------------------



 



  (vi)   references to “days” shall mean calendar days and references to
“business day” shall mean a Monday, Tuesday, Wednesday, Thursday or Friday which
is not a legal holiday in Mexico City for the government of the UMS;     (vii)  
both Parties shall be understood as having had equal responsibility for the
language of this Agreement such that no rule of contractual construction that
holds an alleged ambiguity of language in an agreement against the drafter of
the agreement shall be applied in the construction of this Agreement; and    
(viii)   the singular includes the plural and the plural includes the singular.

     1.3 Interpretation of KP References and GPS Measurements.
     (a) In this Agreement and in Appendix 1 hereof, the numbers following the
defined term of a given line and the defined term “KP” indicate a point located
at the designated kilometers and meters of the corresponding line. For example,
a reference to Line B KP 100+090; means a point located at approximately the
90th meter, of the 100th kilometer of the Line B.
     (b) Ferromex and Kansas hereby agree to conduct a process to determine the
precise locations of the KP points used in this Agreement. To such end, Kansas
and Ferromex agree to the following:

  (i)   During a period of 120 (one hundred and twenty) days following the
execution of this Agreement, Kansas (directly or through one or more
subcontractors of Kansas) will take GPS coordinates of the KP locations referred
to in this Agreement;     (ii)   During that period of time, Ferromex and its
Affiliates shall provide Kansas’ personnel and advisors all reasonable access
and assistance for such persons to be able to take the GPS coordinates referred
above. Personnel and advisors to Ferromex may be present during the taking of
the GPS coordinates if they wish to do so; in the understanding that Kansas
shall inform Ferromex with at least 3 (three) business days in advance of taking
any of such GPS coordinates so that Ferromex is able to determine whether it
wishes to be present during the taking of such coordinates and/or to coordinate
assistance to Kansas personnel and its contractors;     (iii)   Within 30
(thirty) business days following the measurement period referred in paragraph
(i) above, Kansas will submit to Ferromex a document (which may be an electronic
file) indicating the GPS coordinates that correspond to each of the KP points;  
  (iv)   After receipt of said document, Ferromex will have 30 (thirty) business
days to make any objections to the GPS coordinates, in the understanding that
Ferromex may only object to individual measurements;

14



--------------------------------------------------------------------------------



 



  (v)   Any GPS coordinates not objected by Ferromex in writing to Kansas within
the 30 (thirty) business days period referred to in (iv) above, shall be deemed
as accepted by Ferromex and thereupon such GPS coordinates shall have the effect
mentioned in paragraph (c) of this Section 1.3;     (vi)   Any GPS coordinates
objected by Ferromex in writing, will be submitted to the Committee referred to
in Clause Twelve hereof. The Committee shall convene to address the matter
within 20 (twenty) business days after the objections from Ferromex were
delivered to Kansas;     (vii)   If, within 20 (twenty) business days after the
objections from Ferromex were delivered to Kansas, the Committee: (a) does not
meet; or (b) having met, fails to issue a unanimous resolution setting forth the
applicable GPS coordinates, either Party may submit the matter to URS
Corporation (including to one of their Affiliates operating in the UMS, or any
other entity that the Parties agree in writing), whose resolution on the subject
will be conclusive and binding, and the GPS coordinates accepted in said
resolution shall have the effect mentioned in paragraph (c) of this Section 1.3;
and     (viii)   A unanimous resolution from the Committee shall be deemed as
accepted by Ferromex and Kansas, and upon said resolution the GPS coordinates
accepted by the Committee shall have the effect mentioned in paragraph (c) of
this Section 1.3.

     (c) The GPS coordinates resulting from the process described above shall,
once they have become conclusive and final in accordance with said process,
become the conclusive geographic indication of the KP locations referred to in
this agreement, including if the KP signs do not currently exist or are
thereafter altered, destroyed or otherwise become not available.
     (d) The costs of taking the GPS coordinates will be split equally between
Ferromex and Kansas.
     1.4 Exhibits and Appendices. The Exhibits and Appendices listed below are
an integral part of this Agreement:

         
 
  Exhibit A   Ferromex Concession Title
 
       
 
  Exhibit B   Kansas Concession Title
 
       
 
  Exhibit C   Settlement Procedures
 
       
 
  Exhibit D   Kansas’ complaints before the Ministry of Public Service

15



--------------------------------------------------------------------------------



 



         
 
  Exhibit E   Additional Termination Acts
 
       
 
  Exhibit F   Information to be Delivered to Subject Trackage Owner
 
       
 
  Exhibit G   Complementary Interlineal Matrix
 
        Appendix 1   Technical Descriptions

     Clause Two. Settlement.
     2.1 Purpose of Agreement.
     (a) The Parties enter into this Agreement before a notary public, in order
to terminate in a definitive and irrevocable manner the Settlement
Controversies, as well as any other issue or dispute directly related to such
Settlement Controversies.
     (b) Notwithstanding the foregoing, the Excluded Procedures shall not be
deemed terminated or settled by this Agreement and the Parties reserve their
rights to continue with the Excluded Procedures until their definitive
conclusion if they wish to do so or otherwise terminate them at their sole
discretion in accordance with applicable laws.

  (c)   With respect to:     (i)   the trackage rights N-1 granted in the
Ferromex Concession Title, the rights described in Subsection 5.4 (b) and, in
its case 5.4 (f), describe the complete trackage rights of Ferromex to operate
said trackage rights and the Parties hereby stipulate and agree that they have
no further disagreement about the scope or extent of the trackage rights N-1 and
that the only rights granted by such trackage right N-1 are those described in
Subsections 5.4 (b) and, in its case 5.4 (f), of this Agreement;     (ii)   the
rights described in Subsection 5.5 describe the complete trackage rights of
Ferromex to operate said trackage rights DPL-2, and the Parties hereby stipulate
and agree that they have no further disagreement about the scope or extent of
the trackage rights DPL-2 and that the only rights granted by trackage right
DPL-2 in Ferromex’s Concession Title are those described in Subsection 5.5 of
this Agreement;     (iii)   the trackage rights PN-10 granted in the Kansas
Concession Title, the rights described in Subsection 5.7(d) and 5.7(e) describe
the complete rights of Kansas to operate said trackage rights PN-10, and the
Parties hereby stipulate and agree that they have no further disagreement about
the scope or extent of the trackage rights PN-10 and that the only rights
granted by trackage right PN-10 in Kansas’

16



--------------------------------------------------------------------------------



 



      Concession Title are those described in Subsections 5.7(d) and 5.7(e) of
this Agreement;     (iv)   the rights described in Subsection 5.7(c) describe
the complete trackage rights of Kansas to operate said trackage rights DPL-1 and
any other related in any way to the Guadalajara Access Zone, and the Parties
hereby stipulate and agree that they have no further disagreement about the
scope or extent of the trackage rights DPL-1, and any other related in any way
to the Guadalajara Access Zone, and that the only rights granted by trackage
right DPL-1 and any other related in any way to the Guadalajara Access Zone in
Kansas’ Concession Title are those described in Subsection 5.7(c) of this
Agreement;     (v)   the trackage rights PN-11 granted in the Kansas Concession
Title and the related switching services in the Aguascalientes Access Zone, the
rights described in Subsection 5.7(f) describe the complete rights of Kansas to
operate said trackage rights PN-11 and to serve Users in said Aguascalientes
Access Zone, and the Parties hereby stipulate and agree that they have no
further disagreement about the scope or extent of the trackage rights PN-11 and
that the only rights granted by trackage right PN-11 in Kansas’ Concession Title
are those described in Subsection 5.7(f) of this Agreement.

     (d) For the avoidance of doubt, this Agreement is not intended by the
Parties to settle the scope of, or rights granted under, trackage right N-5.
     (e) The Parties hereby specifically and conclusively agree that the
inclusion of the litigation involving amendment of Ferromex’s Concession Title
in this Agreement shall not be deemed as an acceptance on behalf of Kansas of
the procedure adopted by the Federal Government of the UMS and/or by Ferromex to
amend the Ferromex Concession Title, nor that such is the appropriate procedure
to modify the Ferromex Concession Title in the future. Kansas hereby reserves
its right to challenge any such future modifications made to the Concession
Title of any of the Ferromex Parties, and Ferromex hereby agrees that it will
never cite to the Federal Government of the UMS the settlement in this Agreement
of the litigation involving amendment of Ferromex’s Concession Title as any
agreement by Kansas for the method of making that amendment.
     (f) With respect to:

  (i)   Waiver of Future Actions, Rights and Procedures. The Parties agree to
expressly irrevocably and definitively waive and terminate any rights, actions,
claims, procedures, suits, remedies and, in general, any other obligation of any
other nature and before any Governmental Authority, and agree not to commence
any procedure, either judicial, administrative, arbitral or of any other nature
in connection with the enforcement of any right regarding Court Costs (costas
judiciales) or any similar concepts deriving or related, directly or indirectly
to any Court Costs of proceedings related to the Settlement Controversies and/or
other controversies related, directly or indirectly with rates applicable to
trackage, switching, interlinear or terminal services whether prior to
January 1, 2009 or not.

17



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  (ii)   Consequently:

  [a]    [****]     [b]    [****]     [c]    Each of the Parties hereby grants
to the other the broadest release under applicable law in connection with any
and all amounts related solely to court costs payable by one of the Parties to
other under the mercantile proceedings referred to in paragraphs [a] and [b] .

     2.2 Authority of Agreement. This Agreement: (i) has the authority of res
judicata for all legal effects in the broadest terms of article 2953 of the
Federal Civil Code regarding the Settlement Controversies and any matter related
to such Settlement Controversies and the procedures related therewith; and (ii)
terminates in a definitive and irrevocable manner all the Settlement
Controversies, as well as any other right, action, claim, procedure, suit,
remedy and, in general, any other obligation of any nature in connection with
any cause, fact, act, statement and/or procedure of any kind occurred prior to
the date of this Agreement with respect to the matter or facts of the Settlement
Controversies.
     2.3 Future Proceedings. In light of the provisions of Sections 2.1 and 2.2
of this Agreement, and in case there is any resolution from a Governmental
Authority after the date of execution hereof in connection with the Settlement
Controversies, it shall be deemed that such resolution lacks of substance and is
of no force or effect between the Parties.
     Clause Three. Termination of Settlement Controversies; Waivers.
     3.1 Trackage Rights Definition Controversies. The Parties expressly
acknowledge and agree that the Trackage Rights Definition Controversies have
been resolved and settled by means of the new definitions of the terms and
conditions and/or scope of the mandatory trackage and switching rights referred
to in Clause Five of this Agreement, without reserving any claim or right to
such effect.
     3.2 Other Settlement Controversies. The Parties expressly acknowledge and
agree that the other Settlement Controversies have been resolved and settled by
means of the execution of this Agreement, without reserving any claim or right
to such effect.
     3.3 Past Rates Controversies and Excluded Procedures.
     (a) The Parties hereby reserve all their rights to continue with any and
all of the Excluded Procedures, none of which are settled by means of this
Agreement, and to settle such Excluded Procedures if and when they deem
convenient by mutual agreement.

18



--------------------------------------------------------------------------------



 



     (b) For the avoidance of doubt, the Parties acknowledge that the absence of
settlement of the Past Rate Controversies does not affect the agreements of the
Parties with respect to the rates mentioned in Clauses Five, Six and Seven
hereof which shall govern the subject matter of such clauses for any rates that
are charged for services or actions occurring on or after the execution date of
this Agreement but do not apply to events or traffic movements occurring before
the execution date hereof (except as otherwise provided herein).
     3.4 Release.
     (a) Kansas releases the Ferromex Parties and Ferromex releases the Kansas
Parties of any responsibility, obligation and/or claim derived from, or directly
related to, any Settlement Controversy and the Settlement Procedures, without
reserving any claim or right to such effect.
     (b) Ferromex grants to the Kansas Parties and Kansas grants to the Ferromex
Parties, respectively, the broadest release that corresponds pursuant to law
with respect to the Settlement Controversies, without reserving any claim or
right to such effect.
     3.5 Withdrawals; Termination Acts.
     (a) The Parties hereby withdraw any type of suit, action, remedy or
procedure related with the Settlement Controversies, including, without
limitation, the Settlement Procedures listed in Exhibit C and agree to ratify
such withdrawal before a notary public and, if necessary, promptly before the
relevant Governmental Authority (including the Ministry or any judicial or
administrative authority).
     (b) The Parties hereby agree to carry out any actions that are reasonably
necessary and to cooperate in good faith one with the other in order to
terminate the determinations contained in the rulings and/or resolutions issued
with respect to the Settlement Controversies, to the extent possible. Such
obligation includes entering into any type of acts and/or agreements, and the
filing of all types of documents, before any judicial and/or administrative
authorities, as well as their ratification.
     (c) The Parties hereby agree to file before the courts and the
administrative and Governmental Authorities that may be necessary (as the
interested Party may require), briefs by means of which they inform of the
execution of this Agreement and the terms and conditions agreed by the Parties
in connection with the subject hereof.
     (d) The Parties agree to cooperate between them in order to obtain the
release and/or cancellation of any bond, back-bond, guaranty or security deposit
which have been granted by any of them in connection with the Settlement
Controversies and the Settlement Procedures. These actions include, but are not
limited to, the filing of briefs expressing the conformity of the relevant Party
with the release of such bond, back-bond, guaranty or deposit.
     (e) Without limiting the generality of the foregoing, the Parties agree to
carry out the actions and enter into the acts referred to in Exhibit E.

19



--------------------------------------------------------------------------------



 



     (f) The Parties further agree to carry out, enter into, file, notify,
ratify and/or grant the actions, acts and documents referred to in paragraphs
(a) to (e) of this Section 3.5, hereinafter referred to as the “Termination
Acts”.
     (g) The Termination Acts include, but are not limited to, appearing before
the Federal Supreme Court of Justice, the Collegiate Circuit Courts, the Unitary
Circuit Courts, the Tax and Administrative Justice Federal Court, District
Courts, the Ministry and any other Governmental Authority of any jurisdiction,
federal or local, to ratify or grant again the Termination Acts and, in general,
to carry out any fact or act necessary or advisable in order to comply with all
and each of the issues established in paragraphs (a) to (e) of this Section 3.5.
     (h) Except as otherwise stated herein, Kansas and Ferromex agree to carry
out the Termination Acts no later than 60 (sixty) calendar days following the
execution of this Agreement, unless both Parties expressly agree in writing to
extend such term. The Parties shall jointly file briefs providing for the
termination of the Settlement Procedures within 10 (ten) business days after the
execution of this Agreement.
     3.6 Waiver of Actions and Rights. The Parties hereby expressly irrevocably
and definitively waive and terminate:

  (i)   any rights, actions, claims, procedures, suits, remedies and, in
general, any other obligation of any other nature and before any Governmental
Authority in connection with the Settlement Controversies and/or with the
subject or facts directly related therewith, including, without limitation, any
judicial, administrative and any other decisions of whatever nature; and/or    
(ii)   any rights derived from any action, fact, circumstance or act performed
by the Parties in connection with the procedures related to the Settlement
Controversies; and     (iii)   any rights, actions, claims, procedures, suits,
criminal complaints, remedies and, in general, any other obligation of any other
nature and before any Governmental Authority in connection with any cause, fact,
act, omission, statement and/or procedure of any species occurred prior to the
date of this Agreement with respect to the Settlement Controversies.

     3.7 Renunciation of Future Procedures. The Parties hereby reciprocally
agree to not commence any procedure, either judicial, administrative, arbitral
or of any other nature (including criminal complaints), in the future against,
or that in any way may affect, the other Party or any of the Kansas Parties or
the Ferromex Parties, based on any acts, actions or omissions that have occurred
prior to the date hereof related with or arising from the Settlement
Controversies and with the matter or facts related therewith, including, without
limitation, any judicial, administrative and any other decisions of whatever
nature.

20



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     3.8 Additional Documents and Acts.
     (a) The Parties shall enter into and deliver the additional documents and
carry out the subsequent acts that are necessary in order to carry out and give
force and effect to the provisions of this Clause Three.
     (b) Each of Kansas and Ferromex agrees to carry out all necessary and/or
desirable acts and actions in order for the Kansas Parties and the Ferromex
Parties, respectively, to perform any acts or actions required to carry out and
give force and effect to what is established in this Clause Three.
     Clause Four.Management of Future Traffic.
     4.1 Future Traffic.
     (a) Upon the execution of this Agreement the provisions hereof shall apply
to all Railroad Equipment of the Parties on the Subject Trackage of the other
Party, unless otherwise agreed in writing by the President of Kansas and the
Chief Executive Officer of Ferromex; provided, however, that any operational
issues arising from the implementation of Sections 5.4, 5.5, 5.6 and 5.7 shall
be subject to the Transition Period provisions stated in Section 12.3.
     (b) [****]
     4.2 Additional Documents and Acts.
     (a) The Parties shall execute and deliver the additional documents and
shall perform the subsequent acts that may be necessary in order to carry out
and give force and effect to the provisions of this Clause Four.
     (b) Each of Kansas and Ferromex agrees to carry out all necessary and/or
desirable acts and actions now or in the future in order for the Kansas Parties
and the Ferromex Parties, respectively, to perform any acts or actions required
to carry out and give force and effect to what is established in this Clause
Four.

21



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     Clause Five. Trackage Rights.
     5.1 Ferromex Rates.
     (a) Except as otherwise expressly agreed in this Agreement, from and after
January 1, 2010, [****] using the trackage rights that correspond to Kansas
pursuant to this Agreement, the Kansas Concession Title, the Ferromex Concession
Title and/or otherwise, as adjusted pursuant to Section 5.8(c) of this
Agreement.
     (b) The Parties agree that for trackage rights used by Kansas between
January 1, 2009, and January 1, 2010, [****].
     5.2 Kansas Rates.
     (a) Except as otherwise expressly agreed in this Agreement, from and after
the execution date of this Agreement, Kansas shall have the right to charge
Ferromex and Ferromex shall have the obligation to pay to Kansas, a rate of
[****] using the trackage rights that correspond to Ferromex pursuant to this
Agreement, the Kansas Concession Title, the Ferromex Concession Title and/or
otherwise, as adjusted pursuant to Section 5.8(c) of this Agreement.
     (b) The Parties agree that for trackage rights used by Ferromex between
January 1, 2009, and January 1, 2010, the above mentioned rate shall be [****].
     5.3 Acknowledgment. The Parties hereby acknowledge the validity, in terms
of Article 36 of the Railroad Service Law, of the agreements reached with
respect to the rates that from now on they shall pay each other for trackage
rights pursuant to Sections 5.1 and 5.2 above. In such respect they agree not to
petition the Ministry to make any determination of rates in such regard under
said Article 36 of said Railroad Service Law or otherwise.
     5.4 Trackage Rights granted to Ferromex at Monterrey.
     (a) Subject to the terms and conditions herein provided, including the
specific instructions given by the Kansas dispatcher on a case by case basis and
by means of payment of the general rate referred to in Section 5.2 above, Kansas
hereby grants to Ferromex, pursuant to first paragraph of Article 36 of the
Railroad Service Law, trackage rights over the segments of Kansas Trackage
indicated in the following paragraphs of this Section 5.4 and as further
detailed in Appendix 1 attached hereto.
     (b) Trackage Rights to Guerrero Facility. Kansas hereby grants Ferromex a
limited trackage right to serve the Guerrero Facility in the Monterrey Access
Zone, including the right to serve any future User operating that facility.
Ferromex’s access to the Guerrero Facility is limited to the following route,
which is further described in Appendix 1: [1] from Line M KP 524+000 through
Kansas’ Monterrey Terminal on tracks designated by Kansas local supervision to
Line BI KP 2+300; and [2] from Line BI KP 2+300 to the north wye connection at
Line BI KP

22



--------------------------------------------------------------------------------



 



2+290; [3] over the north wye connection to Line BMA KP 0+244; [4] from Line BMA
KP 0+244 to the connection with the Former Line F at Line BMA KP 0+640 and
Former Line F KP 0+000; [5] from Former Line F KP 0+000 to and including the
switch accessing the Guerrero Facility at Former Line F KP 2+275.90.
     (c) Certain Exclusions. For the avoidance of doubt, Ferromex will not have
access through trackage rights to any facilities within the Monterrey Access
Zone, other than to (x) the Guerrero Facility identified in paragraph (b) above
and, (y) any New Ternium Facility as provided under paragraph (f) of this
Section 5.4. For further clarification and for the avoidance of doubt, the
following facilities, currently operated by Ternium or an Affiliate of Ternium
and that are currently being served by Kansas shall not ever qualify as a New
Ternium Facility, and Ferromex shall not be allowed to serve them through
trackage rights: (i) the facility known as “Churubusco” located at Former Line M
KP 2+535.58 and Line F KP 2+836.93; (ii) the facility known as “Juventud”
located at Former Line F 4+571.50; and (iii) the facility known as “Ternium
Norte” located at Line F KP 9+734.00. The naming of specific facilities in the
immediately preceding sentence is not a limitation on the exclusion stated in
the first sentence of this paragraph.
     (d) Capacity. Under the trackage right granted under paragraph (b) above,
Ferromex shall not tender, and Kansas shall not be obligated to accept, Trains
that exceed the capacity of the Guerrero Facility or that in any other manner
may unreasonably congest Kansas Trackage; provided, however, that to the extent
such congestion occurs, Kansas shall seek to provide if possible an alternative
route for Ferromex to be able to access the Guerrero Facility as determined by
the Kansas dispatcher on a case by case basis and in a non-discriminatory basis.
     (e) Switching to the Guerrero Facility. Should Ferromex choose to serve the
Guerrero Facility by means of switching services by Kansas, Kansas will provide
switching service for Ferromex to the Guerrero Facility under the terms and
conditions specified in Section 5.4(h) and Clause Seven, below.
     (f) New Facilities of Ternium. Kansas will also grant Ferromex access
through trackage rights to serve other facilities acquired by Ternium (or an
Affiliate controlled by Ternium) after the execution of this Agreement and that
are located within the Monterrey Access Zone, after the following process has
been completed:

  (i)   Ferromex must notify to Kansas the existence of the new facility owned
by the relevant Ternium Affiliate (the “New Ternium Facility”). This notice
shall include: (a) the precise location of the New Ternium Facility that
Ferromex requests to access; (b) the name of the Ternium Affiliate that owns the
New Ternium Facility; and (c) reasonable evidence that the Affiliate company in
question is controlled by Ternium and that the New Ternium Facility is owned by
said Affiliate;     (ii)   Once the documentation has been received by Kansas,
Kansas shall have 20 (twenty) business days to review said documents and meet
with representatives of Ferromex to solve any questions that Kansas’ may have in
connection with the aforementioned notice and/or the New Ternium Facility;

23



--------------------------------------------------------------------------------



 



  (iii)   If Kansas is satisfied with the evidence delivered by Ferromex in
accordance with paragraph (i) above and/or the documents and information
generated or delivered in the meetings held in accordance with paragraph
(ii) above, Kansas will deliver Ferromex a notice indicating its satisfaction
with said evidence and the institution of the trackage rights (which notice may
not be unreasonably withheld);     (iv)   The rate payable by Ferromex for the
trackage rights that, in its case, are granted under this paragraph (f), will be
the general rate set forth in Section 5.2 as increased in accordance with this
Agreement;     (v)   The trackage rights to the New Ternium Facility: (a) will
only begin after the New Ternium Facility has started operations and Kansas has
delivered the notice referred in paragraph (iii) above; and (b) will cease once
the New Ternium Facility stops being owned by a Ternium Affiliate, unless either
one of the following requisites are met, in which case the trackage right to
that specific New Ternium Facility shall remain in full force and effect until
the expiration of this Agreement:

  [a]    That Ternium (or an Affiliate thereof) has owned the New Ternium
Facility in question during the five (5) years immediately preceding the sale or
transfer of said New Ternium Facility by Ternium (or an Affiliate thereof); or  
  [b]    Kansas is evidenced that the purchaser of the relevant New Ternium
Facility acted independently from Ferromex and its Affiliates and is a Person
who is not an Affiliate of Ferromex and the capital stock of which is not owned
in 5% or more by Ferromex or an Affiliate thereof. For these purposes, it shall
be considered reasonable evidence if Ferromex delivers, promptly following a
sale or transfer of the New Ternium Facility in question, an officer’s
certificate stating that the relevant purchaser is not an Affiliate of Ferromex
and that its capital stock is not owned, in 5% or more, by Ferromex or an
Affiliate thereof.

  (vi)   Any trackage rights granted under this section 5.4(f) will not grant
Ferromex trackage rights or any other form of rights to serve any facility other
than the New Ternium Facility, in the understanding that this provision does not
affect the provision set forth in paragraph (h) of this Section 5.4 with respect
to switching services;     (vii)   Any trackage rights granted under this
Section 5.4(f) would be subject to the specific instructions granted by the
Kansas dispatcher on a case by case basis;     (viii)   If and to the extent
Ferromex complies with the conditions set forth in this Clause 5.4(f) and
obtains trackage rights to a New Ternium Facility that is located within the
Monterrey Access Zone on trackage different to the Former M, BMA and Former F
Lines, Kansas shall have the right to get trackage rights pursuant to
Section 5.7(d) to a New Altamira Facility; and

24



--------------------------------------------------------------------------------



 



  (ix)   To the extent that there are any trackage rights granted in the future
pursuant to this paragraph (f), Ferromex shall not tender, and Kansas shall not
be obligated to accept, Trains that exceed the capacity of the New Ternium
Facility or that in any other manner may unreasonably congest Kansas Trackage;
provided, however, that to the extent such congestion occurs, Kansas shall seek
to provide if possible an alternative route for Ferromex to be able to access
the New Ternium Facility as determined by the Kansas dispatcher on a case by
case basis and in a non-discriminatory basis;

     (g) Certain Clarifications. For the avoidance of doubt, Ferromex also has a
limited trackage rights under the N-1 trackage right to connect its trackage
between Torreón and Tampico and trackage rights to reach the Interchange tracks
in Kansas’ Monterrey Yard designated by Kansas supervisors from time to time.
Ferromex access is limited to the route: [1] from Line M KP 500+000 to Line M KP
524+000; and [2] from Line M KP 524+000 to Line M 528+000 pursuant to the N-1
trackage right, as more specifically described in Appendix 1.
     (h) General Rules. Except for the trackage rights provided in paragraph
5.4(b) above, and in its case under Section 5.4(f), the Parties agree that any
service by Ferromex to Users in the Monterrey Access Zone shall be provided by
means of switching services that Kansas has agreed to provide to Ferromex in the
Monterrey Access Zone, under the terms of and through payment of the rate
referred to, in Clause Seven below; provided that: (x) if Kansas constructs the
Monterrey Adaptation, the Interchange of Equipment between Kansas and Ferromex
for said switching services to and from Users in the Monterrey Access Zone shall
be made on the Monterrey Adaptation, and (y) until the Monterrey Adaptation is
constructed, as the case may be, Interchange of Equipment for said switching
shall be made at Interchange tracks in Kansas’ Monterrey Terminal designated by
Kansas supervisors from time to time. If Kansas constructs the Monterrey
Adaptation for the Interchange of Equipment between Kansas and Ferromex for said
switching services to and from Users in the Monterrey Access Zone, said
Interchange track shall be 2,600 meters long. After construction of the
Monterrey Adaptation is completed, if Ferromex and Kansas agree that additional
Interchange capacity is needed at that location, the Parties shall divide
between them equally the cost of extending the Monterrey Adaptation. For the
avoidance of doubt, Kansas is not bound to build the Monterrey Adaptation
referred to in this paragraph.
     5.5 Long Trackage Right.
     (a) Subject to the terms and conditions herein provided, including the
specific instructions given by the Kansas dispatcher on a case by-case basis
(which instructions shall not alter the rights or responsibilities of the
Parties set forth in this Section 5.5), Kansas hereby grants to Ferromex,
pursuant to first paragraph of Article 36 of the Railroad Service Law, by means
of payment of the general rate referred to in Section 5.2 above, trackage rights
over the segments of Kansas Trackage indicated in the following paragraphs of
this Section 5.5.
     (b) Definition and Extent of the Long Trackage Right. Ferromex shall have a
trackage right over Lines B and BC, between Ramos Arizpe at Line B KP 929+007 (=
Ferromex’s Line R 424+650) to Line B’s junction with Line BC, and on Line BC
from that junction to Viborillas at Line BC KP 8+756, as further described in
Appendix 1 hereto (the

25



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
“Long Trackage Right”). For the avoidance of doubt, the Parties recognize that
the Long Trackage Right includes the Line BS. Nonetheless, Kansas shall have the
right to use the Line BS at its operating discretion to serve Ferromex overhead
trains using the Long Trackage Right.
     (c) Rules and Restrictions. In addition to the terms and conditions of the
trackage rights further detailed elsewhere in this Agreement, the Parties hereby
acknowledge and agree that the use of Long Trackage Right is subject to the
following restrictions and limitations:

  (i)   [****]     (ii)   [****]     (iii)   [****]     (iv)   [****]     (v)  
[****]     (vi)   [****]     (vii)   [****]     (viii)   [****]

     (d) Number of Trains entering the Long Trackage Right. From the execution
date of this Agreement and until January 31, 2011, [****]:

  (i)   [****]     (ii)   In accordance with the above, the formula to determine
the average number of Ferromex Trains that Kansas is obligated to accept in any
calendar year after the year 2010, shall be the following:

[****]

      Where:         [****]     (iii)   Within the first 10 (ten) business days
of January of 2011, and thereafter within the first 10 (ten) business days of
every month of January following the year 2011 during which this Agreement is in
force, Kansas shall deliver to Ferromex a notice indicating the number of daily
Ferromex Trains that Kansas in good faith believes its obligated to accept
entering the Long Trackage Right. This notice

26



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
shall be accompanied by the calculations made by Kansas to arrive to said number
in accordance with the preceding paragraph;

  (iv)   Within the following 10 (ten) business days after receipt of the notice
referred to in the preceding paragraph, Ferromex shall notify Kansas if Ferromex
agrees or not with the calculations made therein. If no notice is made by
Ferromex within such period, it shall be understood that Ferromex accepts the
calculations made by Kansas;     (v)   If Ferromex disagrees with Kansas’
calculations, the notice indicating its disagreement shall indicate the total
number of daily Trains that Ferromex in good faith believes that Kansas is
obligated to accept during the then current calendar year and the basis for such
calculation. The disagreement, will be submitted to the Committee referred to in
Clause Twelve hereof. The Committee shall convene to address the matter within
20 (twenty) business days after the objections from Ferromex were delivered to
Kansas;     (vi)   If, within 20 (twenty) business days after the objections
from Ferromex were delivered to Kansas, the Committee: (a) does not meet; or (b)
having met, fails to issue a unanimous resolution setting forth the number of
daily Ferromex Trains that Kansas in good faith believes its obligated to accept
entering the Long Trackage Right for the then current calendar year, either
Party may submit the matter to Gálaz, Yamazaki, Ruíz Urquiza, S.C. (or any other
Affiliate of Deloitte Touche Tomatsu, providing accounting services in the UMS),
whose resolution on the subject will be conclusive and binding, and the number
of daily Ferromex Trains that Kansas its obligated to accept entering the Long
Trackage Right set forth in said resolution shall be conclusive and binding;    
(vii)   The calculations of the number of daily Ferromex Trains that Kansas its
obligated to accept entering the Long Trackage Right shall be in force from
February 1 of the calendar year in which they are made, to February 1 of the
following calendar year. In case there are any disagreements regarding the
calculations made by Kansas from Ferromex, the calculations made by Kansas shall
be applicable while the matter is resolved by the Committee or Gálaz, Yamazaki,
Ruíz Urquiza, S.C. (or any other Affiliate of Deloitte Touche Tomatsu, providing
accounting services in the UMS), as the case may be;     (viii)   If on a given
calendar year Kansas does not send the notice mentioned in the preceding
paragraph (i), [****]. The objection shall be filed by delivering the notice
referred to in paragraph (iv) above and thereafter the process would follow as
if Kansas would have delivered the notice mentioned in paragraph (i) above; and

27



--------------------------------------------------------------------------------



 



  (ix)   At any point in the process, Kansas and Ferromex may agree in writing
to the number of Trains entering the Long Trackage Right for that calendar year.

     (e) Re-crewing. With respect to the Long Trackage Right, Kansas and
Ferromex currently anticipate that it will ordinarily be necessary to re-crew
Ferromex Trains in order for them to complete their transit of the Long Trackage
Right. Re-crewing of the Ferromex Trains using the Long Trackage shall be
subject to the following:

  (i)   Ferromex shall, immediately prior to its Train accessing the Subject
Trackage of the Long Trackage Right, assure that the members of that Train’s
crew have a minimum of 10 (ten) hours of service remaining available under law
and confirm such hours of service remaining available under law to Kansas’ train
dispatcher before entering the Long Trackage Right;     (ii)   When it is
necessary for Ferromex trains to be re-crewed while transiting the Long Trackage
Right, the Kansas train dispatcher has sole authority for determining the
location at which the Train will be re-crewed and for notifying the designated
Ferromex supervisor of the Train’s estimated arrival time at that location,
which shall be done with at least 6 (six) hours in advance before Ferromex’s
Train is scheduled to arrive at that location. The Kansas train dispatcher will
designate re-crewing locations as close to the municipality of San Luis Potosi
as is, in that dispatcher’s reasonable operating discretion, operationally
feasible; in the understanding that if the re-crewing siding referred to in
paragraph (v) below is built by Ferromex, the re-crewing of Ferromex’s Trains
would take place on that siding on a regular basis, except that Kansas may
direct said re-crewing to occur at some other location for operational reasons
not in the ordinary course of business at Kansas’ reasonable operating
discretion and for the benefit of both Parties;     (iii)   To minimize delays,
Ferromex will employ its best efforts to have each re-crew crew available for
duty at the re-crewing location on the Long Trackage Right designated by the
Kansas dispatcher and ready to depart by the Ferromex Train’s estimated arrival
time provided by the Kansas dispatcher. Ferromex shall assure that the members
of its re-crew crew have sufficient hours of service remaining available under
law to allow Ferromex’s Train to move the entire remaining length of the Long
Trackage Right without Ferromex’s Train re-crewing again;     (iv)   If a
Ferromex Train is not ready to depart from the Kansas -designated re-crewing
location on the Long Trackage Right within 120 (one hundred and twenty) minutes
after the Ferromex Train’s actual arrival time at that location, as measured by
the lapse of time between the arrival time recorded by the train dispatcher and
the ready to depart time reported to the train dispatcher by the Ferromex crew,
the re-crew will be counted as a failure. [****]     (v)   The Parties agree
that Ferromex has the option to have constructed at its own cost, or pay for, a
siding for the re-crewing referred to in this paragraph (e), which shall be
subject to the following:

28



--------------------------------------------------------------------------------



 



  [a]    The siding shall be built in a location mutually agreed to by Ferromex
and Kansas;     [b]   The construction of the siding shall be made by Kansas or
a contractor submitted by Ferromex and approved in writing by Kansas;     [c]   
Before commencing construction of the siding, Ferromex shall submit to Kansas a
copy of the executive project (proyecto ejecutivo) of the siding, which shall be
approved by Kansas, in the understanding that Kansas may request changes to said
executive project (proyecto ejecutivo) in order to accommodate for specific
technical requirements or compliance with the Applicable Framework;     [d]   
Construction of the siding must be completed within the time frame agreed to by
the Parties, in the understanding that Kansas may inspect the construction site
from time to time;     [e]    Ferromex shall be responsible for obtaining and
complying with any and all approvals from any Governmental Authority that is
required to construct and operate the siding, in the understanding that Kansas
will cooperate with Ferromex in obtaining said Governmental Approval;     [f]   
Any land lots that are required to be purchased for the siding, shall be paid
for by Ferromex;     [g]    The materials employed in the construction of the
siding shall be of the characteristics and quality reasonably required by Kansas
in order to comply with the Applicable Framework;     [h]    Ferromex shall be
responsible for paying all costs associated with the security of the workers
engaged in the construction of the siding;     [i]    The siding shall be used
as a re-crewing point in the Long Trackage Right, in the understanding that
under no circumstance may Ferromex: (a) install crew change facilities at the
siding (other than locker rooms); (b) build any connection to the siding, other
than to the Long Trackage Right and in strict compliance with any requirements
indicated by Kansas;     [j]    The siding must be at least 3,000 (three
thousand) meters long;     [k]    After the construction of the siding is
completed and it has received all required approvals from the competent
Governmental Authorities, the siding shall become part of Kansas’ Subject
Trackage, in the understanding that Ferromex shall, at its sole cost and expense
and in its own discretion, maintain and make necessary repairs to said siding.

     5.6 Trackage Rights to Ferromex; Access to Monterrey By-Pass.

29



--------------------------------------------------------------------------------



 



     (a) In the event that Ferromex builds and operates the Monterrey By-Pass,
Kansas hereby and as of this moment grants to Ferromex a trackage right, between
Line F KP 43+842 (= Line MF KP 17+755) and Line F KP 20+700 and between Line BF
KP 39+658 (= Line B KP 1038+323) and Line BF KP 35+876 (= Line M KP 535+811), as
further described in Appendix 1, in order for Ferromex to access the Monterrey
By-Pass with Ferromex’s Trains exclusively for the purposes described in 5.6(b)
and (c) below. Ferromex may begin to use such trackage right only after the
construction of the Monterrey By-Pass effectively begins, and only if Ferromex
did provide Kansas with a written notice indicating its intention to begin
construction of the Monterrey By-Pass at least 90 (ninety) days before
construction is scheduled to commence.
     (b) If construction of the Monterrey By-Pass is not completed within 24
(twenty four) months of Ferromex’s first Train moving on said trackage right,
said trackage right shall cease until such time as the entire the Monterrey
By-Pass has been completed.
     (c) Until such time as the entire Monterrey By-Pass has been completed and
Kansas’ trackage right on the completed Monterrey By-Pass takes effect, which
right is granted in Section 5.7(b) of this Agreement, takes effect, the trackage
right granted in this Section 5.6 shall only be used by Ferromex for
transporting materials and equipment that will actually and only be used in
construction of the Monterrey By-Pass; in the understanding that Ferromex will
not be able to use this trackage right for more than 3 (three) Trains and/or
Tractive Equipment on any calendar day. Thereafter, Ferromex may use said
trackage right only for overhead traffic movements between the Monterrey By-Pass
and lines granted to Ferromex in its Concession Title (but not including any
line on which trackage rights are granted to Ferromex in the Ferromex Concession
Title). For the avoidance of doubt, the immediately preceding sentence means
that Ferromex may not use the trackage right granted in Section 5.7(b) to handle
Local Traffic in the Subject Trackage over which such trackage right is granted.
     (d) Ferromex may not use the trackage right referred to in this Section 5.6
to serve Local Traffic in the Subject Trackage over which such trackage right is
granted or to transport any shipment between a point of origin or destination
located at an intermediate point between Line F KP 43+842 (= Line MF KP 17+755)
and Line F KP 20+700 and between Line BF KP 39+658 (= Line B KP 1038+323) and
Line BF KP 35+876 (= Line M KP 535+811) including but not limited to Pesquería
nor to any User within the Monterrey Access Zone.
     5.7 Trackage Rights to Kansas.
     (a) Subject to the terms and conditions herein provided, including the
specific instructions given by the Ferromex dispatcher on a case-by-case basis
(which instructions shall not alter the rights or responsibilities of the
Parties set forth in this Section 5.7), Ferromex hereby grants Kansas, pursuant
to first paragraph of Article 36 of the Railroad Service Law, by means of
payment of the general rate referred to in section 5.1 above, trackage rights
over the following segments of the Ferromex Trackage referenced in the following
paragraphs and further detailed in Appendix 1 attached hereto.
     (b) Monterrey By-Pass. In the event that Ferromex builds and operates the
Monterrey By-Pass, Ferromex hereby and as of this moment grants Kansas a
trackage right over the Monterrey By-Pass, in order to allow Kansas to avoid
entering congested portions of the City of

30



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
Monterrey. Said rights shall not allow Kansas to handle any Local Traffic by
delivering to or picking up any shipments for any User at any point on the
Monterrey By-Pass.
     (c) Guadalajara Access Zone. Ferromex hereby and as of this moment grants
Kansas a trackage right over Line A, Line I and Line T, between Mariscala (at
Line A KP 263+922) and Guadalajara (at Line T KP 1740+346) as further identified
in Appendix 1, to and/or from the Guadalajara Access Zone, in accordance with
the following:

  (i)   Number of Trains. From the execution date of this Agreement and until
January 31, 2011, [****]:

  [a]    [****]     [b]    [****]

[****]

      Where:         [****]

  [c]    Within the first 10 (ten) business days of January of 2011, and
thereafter within the first 10 (ten) business days of every month of January
following the year 2011 during which this Agreement is in force, Ferromex shall
deliver to Kansas a notice indicating the number of daily Kansas Trains that
Ferromex in good faith believes its obligated to accept entering this trackage
right. This notice shall be accompanied by the calculations made by Ferromex to
arrive to said number in accordance with the preceding paragraph;     [d]   
Within the following 10 (ten) business days after receipt of the notice referred
to in the preceding paragraph, Kansas shall notify Ferromex if Kansas agrees or
not with the calculations made therein. If no notice is made by Kansas within
such period, it shall be understood that Kansas accepts the calculations made by
Ferromex;     [e]    If Kansas disagrees with Ferromex’s calculations, the
notice indicating its disagreement shall indicate the total number of daily
Trains that Kansas in good faith believes that Ferromex is obligated to accept
during the then current calendar year and the basis for such calculation. The
disagreement, will be submitted to the Committee referred to in Clause Twelve
hereof.

31



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

      The Committee shall convene to address the matter within 20
(twenty) business days after the objections from Kansas were delivered to
Ferromex;     [f]    If, within 20 (twenty) business days after the objections
from Kansas were delivered to Ferromex, the Committee: (a) does not meet; or (b)
having met, fails to issue a unanimous resolution setting forth the number of
daily Kansas Trains that Ferromex is obligated to accept entering the Long
Trackage Right for the then current calendar year, either Party may submit the
matter to Gálaz, Yamazaki, Ruíz Urquiza, S.C. (or any other Affiliate of
Deloitte Touche Tomatsu, providing accounting services in the UMS), whose
resolution on the subject will be conclusive and binding, and the number of
daily Kansas Trains that Ferromex is obligated to accept entering this trackage
right set forth in said resolution shall be conclusive and binding;     [g]   
The calculations of the number of daily Kansas Trains that Ferromex is obligated
to accept entering the Long Trackage Right shall be in force from February 1 of
the calendar year in which they are made, to February 1 of the following
calendar year. In case there are any disagreements regarding the calculations
made by Ferromex from Kansas, the calculations made by Kansas shall be
applicable while the matter is resolved by the Committee or Gálaz, Yamazaki,
Ruíz Urquiza, S.C. (or any other Affiliate of Deloitte Touche Tomatsu, providing
accounting services in the UMS), as the case may be;     [h]    [****]     [i] 
  At any point in the process, Kansas and Ferromex may agree in writing to the
number of Trains entering this trackage right for that calendar year.

  (ii)   Certain Rules and Clarifications. For the avoidance of doubt, a Kansas
Train may enter and exit the trackage right granted in this Section 5.7(c) to
deliver directly to, or to pick up directly from, industries and/or Users
located within the Guadalajara Access Zone above only if all of the Cars in the
Kansas Train are to be delivered to, or were picked up from, the same industry
and/or User.     (iii)   Switching Services. If a Kansas Train entering the
trackage right granted in this Section 5.7(c) at Mariscala (at Line A KP
263+922) includes Cars destined to more than one industry and/or User located
within the Guadalajara Access Zone, or if Kansas notifies Ferromex that Kansas
wishes to move Cars tendered for rail movement at more than one industry and/or
User located within the Guadalajara Access Zone to exit this trackage right at
Mariscala (at Line A KP 263+922) using

32



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

      a single Kansas Train, Ferromex shall provide switching services to Kansas
to deliver the Cars to or to pick up the Cars from more than one industry and/or
User located within the Guadalajara Access Zone, and shall Interchange such Cars
with Kansas at the Guadalajara Terminal on the tracks designated by the Ferromex
train dispatcher from time to time. Said switching services shall be provided
under the terms of and through payment of the rate referred to, in Clause Seven
below.     (iv)   Cross Border Traffic. This trackage right shall not be used to
handle any cross-border traffic, which is any traffic moved across the border
between the UMS and the United States of America by rail and that has final
origin or destination outside of the UMS. In addition to traffic billed directly
to or from a country outside the UMS, this provision also precludes moving
traffic over the Subject Trackage which has an initial origin or final
destination in the United States of America or Canada and that moves on Rule 11
rates and/or which is re-billed at an international border.     (v)   Tractive
Equipment at the Guadalajara Terminal. With respect to this trackage right,
Kansas and Ferromex currently anticipate that it will ordinarily be necessary
for Kansas’ Tractive Equipment to remain at the Guadalajara Terminal. To this
end, Ferromex will allow for Kansas’ Tractive Equipment to remain at the
Guadalajara Terminal until those units are ready and re-crewed and prepared to
be sent out of the Guadalajara Terminal; in accordance with the following:

  [a]    Until such time as the siding or facility referred to below is built,
[****]     [b]    The Parties agree that Kansas has the option to have
constructed at its own cost, or pay for, a siding or other form of facility to
store, re-crew and otherwise prepare its units of Tractive Equipment, which
shall be subject to the following:

  (1)   The siding or other form of facility shall be built in a location
mutually agreed to by Ferromex and Kansas;     (2)   The construction of the
siding shall be made by Ferromex or a contractor submitted by Kansas and
approved in writing by Ferromex;     (3)   Before commencing construction of the
siding or facility, Kansas shall submit to Ferromex a copy of the executive
project (proyecto ejecutivo) of the siding or facility, which shall be approved
by Ferromex, in the understanding that Ferromex may request changes to said
executive project (proyecto ejecutivo) in order to

33



--------------------------------------------------------------------------------



 



      accommodate for specific technical requirements or compliance with the
Applicable Framework;     (4)   Construction of the siding or facility must be
completed within the time frame agreed to by the Parties, in the understanding
that Ferromex may inspect the construction site from time to time;     (5)  
Kansas shall be responsible for obtaining and complying with any and all
approvals from any Governmental Authority that is required to construct and
operate the siding or facility, in the understanding that Ferromex will
cooperate with Kansas in obtaining said Governmental Approval;     (6)   Any
land lots that are required to be purchased for the siding or facility, shall be
paid for by Kansas;     (7)   Kansas shall be responsible for paying all costs
associated with the security of the workers engaged in the construction of the
siding or facility;     (8)   The materials employed in the construction of the
siding or facility shall be of the characteristics and quality reasonably
required by Ferromex in order to comply with the Applicable Framework;     (9)  
The siding or facility shall be used as a point to re-crew, store and prepare
Kansas’ Tractive Equipment at Guadalajara in the understanding that Ferromex may
direct said re-crewing, storage and preparation at a different location within
the Guadalajara Terminal for operational reasons and for the benefit of both
Parties;     (10)   The siding or facility must have sufficient capacity to hold
at least 5 (five) units of Tractive Equipment of Kansas;     (11)   Under no
circumstance may Kansas install crew change facilities at the siding (other than
locker rooms);     (12)   After the construction of the siding or facility is
completed and it has received all required approvals from the competent
Governmental Authorities, the siding shall become part of Ferromex’s Subject
Trackage, in the understanding that Kansas shall, at its sole cost and expense
and in its own discretion, maintain and make necessary repairs to said siding or
facility; and     (13)   Once the siding or facility has been built and may be
operated in accordance with the Applicable Framework, there will be no charge by
Ferromex for any of Kansas’ Tractive Equipment held in said siding or facility;
provided that if Ferromex directs said re-

34



--------------------------------------------------------------------------------



 



      crewing, storage and preparation to be made at a different location within
the Guadalajara Terminal for operational reasons as provided in paragraph
(9) above, there will be no charge by Ferromex for holding the corresponding
Kansas’ Tractive Equipment outside of said siding or facility.

     (d) Altamira. Ferromex hereby and as of this moment grants Kansas a
trackage right over Line MB KP 0+000 to Line MB KP 19+800 and over the tracks
that are necessary to reach the Altamira Facilities to provide freight
transportation service originating at and/or bound to the Altamira Facilities,
including the right to serve any future User operating the corresponding
facility. This trackage right shall also be governed by the following:

  (i)   Capacity. Under the trackage right granted under this paragraph (d),
Kansas shall not tender, and Ferromex shall not be obligated to accept, Trains
that exceed the capacity of the Altamira Facilities or that in any other manner
may unreasonably congest Ferromex Trackage; provided, however, that to the
extent such congestion occurs, Ferromex shall seek to provide if possible an
alternative route for Kansas to be able to access the Altamira Facility as
determined by the Ferromex dispatcher on a case by case basis and in a
non-discriminatory basis;     (ii)   Switching to the Altamira Facilities.
Should Kansas choose to serve the Altamira Facilities (including the right to
serve any future User operating the corresponding facility) by means of
switching services by Ferromex, Ferromex will provide switching service for
Kansas to the Altamira Facilities under the terms and conditions specified in
Clause Seven, below;     (iii)   Certain Exclusions. For the avoidance of doubt,
Kansas does not have trackage rights at the Port of Altamira except as described
in this Section 5.7(d); and     (iv)   New Altamira Facilities. To the extent
Ferromex obtains trackage rights pursuant to Section 5.4(f) hereof to a New
Ternium Facility located within the Monterrey Access Zone on trackage different
to the Former M, BMA and Former F Lines, Kansas shall be entitled to obtain
trackage rights to one (1) New Altamira Facility per each such New Ternium
Facility located within the Monterrey Access Zone on trackage different to the
Former M, BMA and Former F Lines, in the understanding that:

  [a]    The right from Kansas shall begin upon Kansas delivering to Ferromex
the notice referred to in Section 5.4(f)(iii), in the understanding that Kansas
shall deliver a notice to Ferromex indicating the facility that it intends to
serve upon Kansas deciding which facility would that be;     [b]    The rate
payable by Kansas for the trackage rights that, in its case, are granted under
this paragraph (iv), will be the general rate set forth in Section 5.1 as
increased in accordance with this Agreement;     [c]    Any trackage rights
granted under this Section 5.7(d)(iv) will not grant Kansas trackage rights or
any other form of rights to serve any facility

35



--------------------------------------------------------------------------------



 



      other than the New Altamira Facility, in the understanding that this
provision does not affect the provision set forth in paragraph (ii) of this
Section 5.7(d) with respect to switching services;     [d]    Any trackage
rights granted under this Section 5.7(d)(iv) would be subject to the specific
instructions granted by the Ferromex dispatcher on a case by case basis;    
[e]    To the extent that there are any trackage rights granted in the future
pursuant to this Section 5.7(d)(iv), Kansas shall not tender, and Ferromex shall
not be obligated to accept, Trains that exceed the capacity of the New Altamira
Facility or that in any other manner may unreasonably congest Ferromex Trackage;
provided, however, that to the extent such congestion occurs, Ferromex shall
seek to provide if possible an alternative route for Kansas to be able to access
the New Altamira Facility as determined by the Ferromex dispatcher on a case by
case basis and in a non-discriminatory basis; and     [f]    For the purposes
hereof, a “New Altamira Facility” means a facility located within the territory
of, or land owned or managed by, the Administración Portuaria Integral de
Altamira, S.A. de C.V.

     (e) Certain Clarifications. For the avoidance of doubt, Kansas also has
trackage rights over Line M, between Line M KP 4+128 (= Line L KP 672+419) and
Line M KP 27+571 pursuant to the PN-10 trackage right, for Kansas’ Trains
consisting of Cars that are to be delivered to, or picked up from, the same
industry and/or User including:

  (i)   all rail freight traffic originating in and/or bound for the Árbol
Grande, Miramar and Altamira Stations;     (ii)   any industry and/or User
currently or in the future located within the area comprised between Line M KP
4+128 (= Line L KP 672+419) and Line M KP 27+571; and     (iii)   any industry
and/or User connected to Section 5.7(e)(i or ii) above, whether directly and/or
through auxiliary or secondary tracks, siding, escape tracks, spurs, yard
tracks, and/or cortavías.

     (f) Aguascalientes. Ferromex hereby and as of this moment:

  (i)   grants Kansas a trackage right between Line A KP 574+000 and Line A KP
599+320 (= Line L KP 14+320) to provide railroad services to the Nissan Facility
and any future User operating such facility;

36



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  (ii)   agrees to provide switching services to Kansas to deliver Cars to or to
pick up Cars from any industry and/or User located within the Aguascalientes
Access Zone, and agrees to Interchange such Cars with Kansas on the north wye
connection from Line L KP 14+783 (= Line A KP 599+783) to connection with siding
located in Line A KP 599+735 (as further identified in Appendix 1). Said
switching services shall be provided under the terms of and through payment of
the rate referred to, in Clause Seven below; and     (iii)   agrees that Kansas
may build at its own cost and expense any improvements that Kansas deems
convenient to increase the capacity or characteristics of Kansas’ Trackage in
the vicinity of the Aguascalientes Access Zone, at the location agreed upon with
Ferromex (which consent may not be unreasonably withheld), and after such
improvements have been completed, Ferromex agrees that the Interchange point
referred to in paragraphs (ii) and (iii) above shall be changed to that location
if so requested by Kansas in writing.

     5.8 General Provisions on Rates.
     (a) Value Added Tax. The rates payable in connection with the trackage
rights mentioned in this Clause Five shall be added with the applicable value
added tax.
     (b) Billing Terms and Conditions. The terms and conditions of the
conciliation, invoicing, revision and payment of the rates referred to in this
Clause Five shall be those detailed in Clause Eleven of this Agreement, and
amended as mutually agreed upon by the authorized representatives of the Parties
hereto from time to time.
     (c) [****]
     5.9 General Terms and Conditions of the Trackage Rights.
     (a) The trackage rights that the Parties grant to one another hereunder are
further subject to the following terms and conditions set forth in the following
paragraphs.
     (b) Subject to the rest of the terms and conditions provided in this
Agreement, Subject Trackage User shall have the non-exclusive right to use the
Subject Trackage for the operation of its Railroad Equipment, Tractive Equipment
and Dragged Equipment in its account (collectively “Equipment”) over the Subject
Trackage, all subject to the terms and conditions contained herein, in common
with Subject Trackage Owner and such other railroad company or companies as
Subject Trackage Owner has heretofore admitted or may hereafter at any time in
the future admit to the joint use of all or any part of the Subject Trackage;
provided, however, that Subject Trackage Owner may not admit to the Subject
Trackage after, the execution date of this Agreement, any other railroad company
or companies whose use of the Subject Trackage will impair the quality or
viability of Subject Trackage User’s access granted in this Agreement.

37



--------------------------------------------------------------------------------



 



     (c) Subject Trackage User shall, in good faith, use the Subject Trackage
owned by Subject Trackage Owner pursuant to, perform all acts required by
applicable law to transit and operate over the Subject Trackage owned by Subject
Trackage Owner in accordance with, and shall perform all operation over the
Subject Trackage in strict compliance with, the requirements of this Agreement
and the Applicable Framework.
     (d) Immediately prior to accessing the Subject Trackage, Subject Trackage
User shall assure that its Tractive Equipment has sufficient fuel in its fuel
tanks to move its entire Train the entire length of the Subject Trackage on
which the Train is to operate without Subject Trackage User’s Train needing
refueling.
     (e) Except with respect to operation of the Long Trackage Right (for which
specific rules are provided in Section 5.5(e)), Subject Trackage User shall,
immediately prior to accessing the Subject Trackage, assure that the members of
its train crew have sufficient hours of service remaining available under law to
allow Subject Trackage User’s Train to move the entire length of the Subject
Trackage on which the Train is to operate without Subject Trackage User’s Train
re-crewing.
     (f) Any use of the Subject Trackage by Subject Trackage User other than the
use agreed upon in this Agreement is prohibited unless authorized in a writing
executed by a duly authorized officer of the Subject Trackage Owner or by means
of any detour or reroute agreement executed by both Parties after the execution
date of this Agreement.
     (g) It is understood and agreed that in addition to the foregoing
limitations, Subject Trackage User shall not have the right, except as
specifically provided in this Clause Five, to:

  (i)   Exit the section comprised by the trackage right in question at a point
other than the opposite end of such trackage right; provided that this
limitation shall not be applicable in those cases in which this Clause Five
specifically provides that the Subject Trackage User shall have the right to
serve industry and/or Users located within the trackage right in question; or,  
  (ii)   Set out, pickup, store or switch upon the Subject Trackage, or any part
thereof, except as necessary for handling Equipment that is bad ordered en
route, unless otherwise provided in this Agreement or agreed upon in writing by
the operating departments of both Parties; or,     (iii)   Serve any industry,
customer facility, intermodal or automotive facility, storage, team or house
track now existing or constructed in the future along the Subject Trackage,
provided that this limitation shall not be applicable in those cases in which
this Clause Five specifically provides that the Subject Trackage User shall have
the right to serve industry and/or Users located within the trackage right in
question; or,     (iv)   Permit or admit any third party to the use of all or
any portion of the Subject Trackage, nor under the guise of doing its own
business, contract or make any agreement to handle as its own Trains, Tractive
Equipment, or Cars over or upon the Subject Trackage, or any portion thereof, or
the Trains, Tractive Equipment

38



--------------------------------------------------------------------------------



 



      and Cars of any such third party which in the normal course of business
would not be considered as the Trains, Tractive Equipment or Cars of Subject
Trackage User; or,     (v)   Construct tracks connecting to the Subject Trackage
without approval from the Subject Trackage Owner; or,     (vi)   Handle any cars
on or over the Subject Trackage which have a gross weight in excess of the
applicable weight limitations contained in the applicable timetable; or,    
(vii)   To establish fueling locations on Subject Trackage; or     (viii)   To
establish any crew change point on Subject Trackage, in the understanding that
Ferromex has the right to pay for the construction of the siding mentioned in
Section 5.5(e) and Kansas has the right to pay for the construction of the
siding or facility referred to in Section 5.7(c); or     (ix)   Treat, store or
dispose of Hazardous Materials on the Subject Trackage.

     5.10 Maintenance Changes in and/or Additions, Operation and Control.
     (a) The trackage rights that the Parties grant to one another hereunder are
further subject to the following terms and conditions set forth in the following
paragraphs.
     (b) Subject Trackage User, at its expense, shall install and maintain upon
its Equipment such equipment, radios, or devices as may now or in the future be
necessary or appropriate, in the reasonable judgment of Subject Trackage Owner,
for operation of said Equipment upon the Subject Trackage. Subject Trackage User
will not, however, be required to install any equipment or devices not in use on
Equipment of Subject Trackage Owner. Subject Trackage Owner shall consult with
Subject Trackage User prior to the adoption of new equipment, radios, or
devices, including communication or signaling systems to be employed on the
Subject Trackage which have not theretofore been generally adopted in the
railroad industry or previously employed upon the Subject Trackage.
     (c) Unless otherwise provided or agreed upon by the Parties in a writing
signed by an authorized officer of each Party, each Party shall be responsible
for furnishing, at its own expense, all labor, fuel, and train supplies
necessary for the operation of its own Equipment over the Subject Trackage. In
the event a Party hereto does furnish such labor, fuel, or Train supplies to
another Party hereto, the Party receiving the same shall promptly, upon receipt
of billing therefor, reimburse the Party furnishing same for its reasonable
costs thereof.
     (d) The operation by Subject Trackage User on or along the Subject Trackage
shall at all times be in accordance with the rules, instructions, and
restrictions of Subject Trackage Owner, but such rules, instructions, and
restrictions shall be reasonable, just, and fair between all Parties using the
Subject Trackage and shall not unjustly discriminate against any Party.

39



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (e) [****] Except as may be specifically provided for elsewhere in this
Agreement, nothing herein contained is intended to change practices with respect
to Interchange of traffic between the Parties or with other carriers on or along
the Subject Trackage.
     (f) In case any Equipment of Subject Trackage User is bad ordered en route
on the Subject Trackage and it is necessary that it be set out, such bad ordered
Equipment shall be handled as stated in Section 9.10 hereof.
     (g) If Equipment of Subject Trackage User shall become derailed, wrecked,
or otherwise disabled while upon the Subject Trackage, it shall be re-railed or
cleared by Subject Trackage Owner, except that employees of Subject Trackage
User may re-rail Subject Trackage User’s derailed Equipment on the Subject
Trackage whenever use of motorized on or off track equipment is not required and
prior permission has been granted by Subject Trackage Owner. The costs and
expenses of clearing derailments and wrecks shall be at Subject Trackage User’s
expense unless otherwise provided for in Clause Fifteen.
     (h) In the event Equipment of User shall be forced to stop on the Subject
Trackage, and such stoppage is due to insufficient on duty time remaining among
User’s employees, or due to mechanical failure of User’s Equipment, or due to
User’s Equipment having inadequate fuel to complete its movement over the
Subject Trackage, or any other cause not resulting from an accident or
derailment, and such Equipment is unable to proceed, or if a train of User fails
to maintain the speed required by Owner on the Subject Trackage, or if in
emergencies, crippled or otherwise defective Equipment is set out of Subject
Trackage User’s Train on the Subject Trackage, Owner shall have the option to
furnish motive power or such other assistance (including, but not limited to,
the right to recrew User’s Train) as may be necessary to haul, help or push such
Equipment, or to properly move the disabled Equipment off the Subject Trackage
or off the main line thereof and onto a siding or into a yard. The reasonable
costs and expenses of rendering such assistance shall be at User’s expense.
     (i) Before User’s Train enters onto the Subject Trackage, User shall
request permission from Owner’s dispatcher or other designated representative,
and provide Owner, via electronic means, all of the information for each Train
set forth on Exhibit F. Further, User shall ascertain that the Subject Trackage
is clear and shall await confirmation from said representative that such
permission has been issued to allow User’s movements on or over the Subject
Trackage. Once permission is received by User to enter onto the Subject
Trackage, User shall realign switches and derails to their normal operating
position and leave said switches and derails in their normal operating position
after completing its operations and clearing the Subject Trackage. User shall
notify Owner’s designated representative that it has completed its operations
and that its Equipment has cleared the Subject Trackage. Once User has notified
Owner’s representatives that it has cleared the Subject Trackage, User shall not
reenter the Subject Trackage without again obtaining permission from Owner’s
representative pursuant to the terms of this subsection (i).

40



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     5.11 Default. Except for the cases indicated in Section 11.8 hereof (in
which the incremental penalties set forth therein shall be applicable), should
Subject Trackage User handle any traffic over the Subject Trackage in violation
of the restrictions set forth in this Agreement, Subject Trackage Owner shall be
entitled to receive from Subject Trackage User the payment of thrice the
then-current charge for each Car so handled in violation of the aforesaid
restrictions.
     5.12 Certain Clarifications on Trackage Rights not included within the
Scope of this Agreement.
     (a) General. The Parties hereby represent that any existing or potential
controversies regarding the scope, terms or conditions of trackage rights N-2,
N-3 and N-5 are not settled by means of this Agreement; provided, however that:
(i) the Parties have the intention of making certain clarifications with respect
to such trackage rights as indicated in the following paragraphs of this
Section 5.12; and (ii) [****]. In accordance with the foregoing, the Parties
hereby expressly reserve any and all rights that they have to initiate and/or
continue with whatever legal proceedings they deem appropriate in connection
with the aforementioned trackage rights.
     (b) Trackage Right N-2. For the avoidance of doubt, Ferromex has the
trackage right identified in the corresponding exhibits to the Ferromex and
Kansas Concession Titles as trackage right N-2.
     (c) Trackage Right N-3. For the avoidance of doubt, Ferromex has the
trackage right identified in the corresponding exhibits to the Ferromex and
Kansas Concession Titles as trackage right N-3.
     (d) Pesquería Facility. The Parties hereby acknowledge and agree that the
Pesquería Facility is not included within the scope of the trackage rights
referred to in paragraphs (b) and (c) of this Section 5.12.
     (e) Trackage Right N-5. For the avoidance of doubt, the Parties hereby
agree that the Ferromex Trains using the N-5 trackage right are not to be
counted as part of the Ferromex Trains entering the Long Trackage Right as
provided under Section 5.5(d).
     Clause Six. Interline Traffic Services Rates.
     6.1 General. Unless otherwise agreed to herein, from and after the
execution date of this Agreement, the Parties agree to the rates for Interline
Traffic established in the following Sections of this Clause Six.

41



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL
TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS
COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     6.2 Complementary Interline Traffic.
     (a) Complementary Interline Traffic Rates Matrix. For Interline Traffic
that needs to go from a point of origin to a point of destination via a
particular route because there are no alternative routes (“Complementary
Interline Traffic”), the applicable rates shall be those indicated in the matrix
(the “Matrix”) attached hereto as Exhibit G, which determines the portion of the
rate that shall be applied to the User that corresponds to each of the Parties
for each route specified therein; the rate so determined shall constitute the
rate for Complementary Interline Traffic. The Parties shall work jointly to
reach an agreement within the following 30 (thirty) calendar days to agree on
the applicable rates for any route that is not contemplated in the Matrix. Also,
the Parties may change the rate of any particular route within the term set
forth in paragraph (c) below.
     (b) Rates not Conditional. The Party that is not responsible for
contracting with the User shall be entitled to charge the rate applicable under
the Matrix regardless of the terms and conditions that are quoted or agreed
between the other Party and the User.
     (c) Term of the Matrix. The Matrix shall be in force from the execution of
this Agreement and until December 31, 2010. Once such term has elapsed, each of
the Parties may indicate to the other Party their respective increases to one or
more of the rates indicated in said Matrix (in addition to the provisions of
Section 6.5 (c)) and in case no agreement can be reached with respect to such
rates, the Parties may apply the corresponding TUCE Rates.
     6.3 Alternative Interline Traffic.
     (a) Free Determination. For Interline Traffic that needs to go from a point
of origin to a point of destination that has alternative routes (“Alternative
Interline Traffic”), [****].
     (b) [****]
     6.4 [****]
     6.5 General Provisions on Rates.
     (a) Value Added Tax. The rates payable in connection with Complementary
Interline Traffic and Alternative Interline Traffic mentioned in this Clause Six
shall be added with the applicable value added tax.

42



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (b) Billing Terms and Conditions. The terms and conditions of the
conciliation, invoicing, revision and payment of the rates referred to in this
Clause Six shall be those detailed in Clause Eleven of this Agreement, and
amended as mutually agreed upon by the authorized representatives of the Parties
hereto from time to time.
     (c) Periodic Adjustment of Rates. [****]
     (d) [****]
     6.6 Acknowledgment. The Parties hereby acknowledge the validity, in terms
of Article 36 of the Railroad Service Law, of the agreements reached with
respect to the rates that from now on they shall pay each other under this
Clause Six. [****]
     6.7 Absence of Participation. Nothing contained in this Clause Six shall be
deemed as a change or alteration of the rules and restrictions contained in
Clause Five with respect to the trackage rights granted to the Parties nor shall
the rates provided for in the Matrix be deemed to supersede or replace the
applicable rates to be charged in connection with such trackage rights.
     Clause Seven.Switching Services.

  7.1   [****]     (a)   [****]     (b)   For purposes of the preceding
paragraph:     (i)   a loaded Car means a Car carrying any form of freight;
[****]; and     (ii)   an empty Car is a Car that is not a Loaded Car. A tank
Car will be considered an empty Car when it has been unloaded [****].

     (c) For the avoidance of doubt, when a Car is on the Trackage of another
Party under switching services, that Car must be treated as either a loaded Car
or an empty Car according to the above.
     (d) The Parties agree that for switching services provided by one Party to
[****].
     (e) Except as expressly provided otherwise, this Agreement is not intended
to create new, or restrict or terminate existing, switching services.
     7.2 General Provisions on Rates.
     (a) Value Added Tax. The rates payable in connection with the services
mentioned in this Clause Seven shall be added with the applicable value added
tax.

43



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (b) Billing Terms and Conditions. The terms and conditions of the
conciliation, invoicing, revision and payment of the rates referred to in this
Clause Seven shall be those detailed in Clause Eleven of this Agreement, and
amended as mutually agreed upon by the authorized representatives of the Parties
hereto from time to time.
     (c) Periodic Adjustment of Rates. [****].
     7.3 Acknowledgment. The Parties hereby acknowledge the validity, in terms
of Article 36 of the Railroad Service Law, of the agreements reached with
respect to the rates that from now on they shall pay each other pursuant to this
Clause Seven. [****].
     Clause Eight.Points of Interchange.
     8.1 General.
     (a) The location of tracks designated for pickup and delivery of Dragged
Equipment at the point of Interchange in connection with the provision of
switching services and interline services shall be as mutually agreed upon by
the authorized representatives of the Parties hereto from time to time unless
otherwise specified herein.
     (b) Dragged Equipment shall be deemed to be in the receiving Party’s
account when placed on the designated Interchange tracks and the Tractive
Equipment of the delivering Party is uncoupled therefrom and said Dragged
Equipment is accompanied or preceded by proper forwarding data via electronic
methods pursuant to and as defined by the AAR. The management, operation,
dispatching and maintenance of the tracks subject to switching rights and
interline service shall, at all times, be under the exclusive direction and
control of owner of such tracks, and the movement of Equipment over and along
such tracks shall at all times be subject to the direction and control of the
track owner’s authorized representatives and in accordance with such reasonable
operating rules as track owner shall from time to time institute, provided,
however, that in the management, operation, dispatching and maintenance of said
tracks, the track owner and the track user shall be treated equally and in a
non-discriminatory basis in accordance with this Agreement and the Applicable
Framework.
     (c) All operating, dispatching and maintenance decisions by Subject
Trackage Owner affecting the movement of Equipment over the Subject Trackage
shall be made on a non-discriminatory basis, without reference to ownership. The
foregoing shall include, without limitation, decisions as to terminal departure
times, destination terminal receiving times, en-route delays, track maintenance
and the scheduling of maintenance windows. Subject Trackage Owner shall make
timely notification to Subject Trackage User of operating rules and any changes
thereto.

44



--------------------------------------------------------------------------------



 



     8.2 Monterrey.
     (a) With the purpose of alleviating traffic in the City of Monterrey and in
order to avoid Ferromex’s Equipment entering into the loading yard (patio de
carga) of Monterrey (as defined in the Kansas’ schedule registered with the
Ministry) the Interchange for the switching service shall be made on the tracks
that Kansas may construct in the vicinity of Line BF, between Line M KP 535+811
and Line B KP 1038+323 (the “Monterrey Adaptation”).
     (b) The Parties hereby agree that Kansas shall have the right (but not the
obligation) to undertake the Monterrey Adaptation.
     (c) Ferromex hereby agrees that, in the event that the construction of the
Monterrey Adaptation involves the use of Ferromex’s right of way, including the
infrastructure under the Ferromex Concession Title, Ferromex will review in a
timely manner the project submitted by Kansas for such purposes, and will grant
or reject the approvals necessary therefor based on the impacts such project may
have on Ferromex. Ferromex shall not unreasonably refuse Kansas the right to
construct the Monterrey Adaptation but shall, instead, work in good faith to
find a safe and cost effective means to construct said Monterrey Adaptation.
     8.3 Altamira. Except as provided in Section 5.7(d), the Parties agree that
Kansas shall not have access through trackage rights of any type to the
facilities of any User located in the Port of Altamira. To such effect, the
Parties agree that the rendering of the service to Users located at the Port of
Altamira (or to the Users described in 5.7(d) above if Kansas so decides),
Altamira, Miramar and Árbol Grande shall be made through switching services that
Ferromex shall provide to Kansas, through payment of the rate referred to in
Clause Seven above, in the understanding that the Interchange of equipment shall
be made at Doña Cecilia, on tracks 101, 102 and 103 or such other tracks as are
agreed to by the Parties, provided that Ferromex shall access those tracks only
through tracks 500 and 501.
     8.4 Celaya.
     (a) The parties hereby designate the Celaya Yard, located at Line A KP
292+000, and the two sidings located at Line NB KP 68+633 and Line NB KP 67+252,
as the point of Interchange for any interlineal traffic originating from, or
bound to, industries and/or Users located in the Bajío Area, except as specified
in paragraph (b) below. The Parties agree that this Interchange point supersedes
any prior agreement regarding Interchange points for interlineal traffic moving
to or from points in the Bajío Area, and that any and all prior agreements or
obligations acquired with respect to Interchange for traffic moving to or from
the Bajío Area are hereby terminated. For the avoidance of doubt, no location
within the State of Querétaro shall be used as a point of Interchange except as
otherwise agreed by the Parties or ordered by a court of competent jurisdiction.
     (b) Paragraph 8.4(a) above shall not apply to interlineal traffic
originating from, or bound to industries inside the Guadalajara Access Zone.
Instead, such interlineal traffic shall be Interchanged in the Guadalajara
Terminal.

45



--------------------------------------------------------------------------------



 



     Clause Nine. Maintenance and Operation of Subject Trackage.
     9.1 General Rules. Subject to the Applicable Framework, Subject Trackage
User shall have the right to construct, maintain, repair, and renew, at its sole
cost and expense, and, as permitted by the corresponding legal provisions, the
tracks which connect the respective lines of the Parties and which are located
on the right-of-way of Subject Trackage User and to the clearance point in
right-of-way of Subject Trackage Owner.
     9.2 License. Subject Trackage Owner hereby grants to Subject Trackage User
a license over that portion of Subject Trackage Owner’s property between
right-of-way line and clearance point in order for Subject Trackage User to
maintain such trackage.
     9.3 Track Connections. Subject Trackage Owner shall construct, maintain,
repair, and renew, at the sole cost and expense of Subject Trackage User, and
shall own the portions of the track connections between said tracks of the
Parties hereto between the headblock and clearance point located on the
right-of-way of Subject Trackage Owner. Any costs and expenses to be refunded by
the Subject Trackage User under this Section 9.3 shall be reasonable in the
context of the work performed by Subject Trackage Owner and, in any case, shall
be duly documented by the applicable invoices of the expenses incurred into by
the Subject Trackage Owner.
     9.4 Alternative Routes.
     (a) Subject Trackage Owner, at its expense, shall maintain its
corresponding Subject Trackage. In the event that for operating convenience,
necessity or emergency, Subject Trackage Owner directs Subject Trackage User to
use adjacent track and track connections between or beyond the ends of the
Subject Trackage owned by Subject Trackage Owner as an alternative route, then
and in such event, such trackage, track connections and appurtenances shall be
deemed for that movement to be part of the Subject Trackage owned by Subject
Trackage Owner and shall be governed by all the provisions of this Agreement.
     (b) To avoid any negative impacts on the trackage rights rates payable by
Subject Trackage User in case an alternative route is determined, if Subject
Trackage Owner directs Subject Trackage User to use an alternative route as
provided in paragraph (a), the trackage rights rates payable by Subject Trackage
User in connection with its use of the alternative route may in no case exceed
the total amount that Subject Trackage User would have paid to Subject Trackage
Owner for the use of the ordinary route.
     9.5 Direction and Control of Construction, Maintenance, Repair, and
Renewal.
     (a) The construction, maintenance, repair, and renewal of the Subject
Trackage shall be under the exclusive direction and control of Subject Trackage
Owner. Subject Trackage Owner shall make any changes in and additions to the
Subject Trackage which may be required by law, and progressively during
construction these shall become part of the Subject Trackage. Subject Trackage
Owner may make changes and additions to the Subject Trackage which Subject
Trackage Owner deems necessary or desirable for the safe, efficient, and
economical use of the Subject Trackage by the Parties, and these shall
progressively during construction become part of the Subject Trackage.

46



--------------------------------------------------------------------------------



 



     (b) Subject Trackage User may request changes and additions to the Subject
Trackage which Subject Trackage User deems necessary or desirable for the safe,
efficient, and economical use of the Subject Trackage by the Parties. Subject
Trackage Owner, if it concurs with Subject Trackage User’s request, shall
construct the changes or additions requested to which Subject Trackage Owner is
agreeable, with the cost of such construction to be divided between the Subject
Trackage Owner and the Subject Trackage User in direct proportion to each’s
relative percentage of the total Car-Kilometers of traffic moved over the
Subject Trackage during the immediately-preceding twelve (12) calendar months.
The changes or additions so constructed shall become part of the Subject
Trackage. If the Subject Trackage Owner does not concur with Subject Trackage
User’s request for changes or additions to the Subject Trackage, Subject
Trackage User shall have the option of having the changes or additions that
benefit only Subject Trackage User made at Subject Trackage User’s sole cost and
expense, so long as such changes or additions do not impair the use of the
Subject Trackage for the Subject Trackage Owner. If changes or additions are
constructed at the sole cost and expense of the Subject Trackage User, Subject
Trackage Owner shall thereafter maintain said changes or additions along with
the remainder of the Subject Trackage. If changes or additions are constructed
at the sole cost and expense of the Subject Trackage User, and the Subject
Trackage User’s trackage right to use the Subject Trackage is lawfully
terminated, Subject Trackage User shall have the right to remove from the
Subject Trackage at the Subject Trackage User’s sole cost and expense the
changes and additions that were constructed at the Subject Trackage User’s sole
cost and expense.
     (c) Subject Trackage Owner shall make no retirement, withdrawal,
elimination or disposal of any part of the Subject Trackage which would
permanently or materially impair the usefulness of the Subject Trackage to
Subject Trackage User without the consent of the Subject Trackage User.
     9.6 Direction and Control of Management and Operation. The management and
operation of the Subject Trackage shall be under the exclusive direction and
control of Subject Trackage Owner. Subject Trackage Owner shall have the
authority to change the management and operations on and over the Subject
Trackage as in its judgment may be necessary, expedient, or proper for the
operations thereof herein intended, provided, however, that Subject Trackage
Owner must conform to the operating conditions established by the Service
Standards Committee under Clause Twelve hereof.
     9.7 Derailment and Accidents Involving Hazardous Materials.
     (a) In case of any incident, accident, derailment, or vehicle striking or
being struck by Equipment, involving Equipment operated by a Party hereto
carrying Hazardous Materials or pollutants shall occur on the Subject Trackage,
any report required by federal, state or local authorities shall be the
responsibility of such Party. Each Party shall advise the other Party
immediately of the occurrence of a derailment involving Equipment operated by
the Party carrying Hazardous Materials.

47



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (b) Unless otherwise agreed by the Parties, Subject Trackage Owner shall
undertake any Response Action (as defined below) in accordance with all federal,
state, or local regulatory requirements necessitated by a release of Hazardous
Materials on Subject Trackage Owner’s right-of-way underlying the Subject
Trackage from Equipment operated by either Party hereto upon the occurrence of a
derailment. Subject Trackage User shall have data or a representative available
at the scene of any derailment involving Equipment operated by it to provide
information concerning the characteristics of Hazardous Materials released.
     (c) If following a derailment upon the Subject Trackage, Hazardous
Materials must be transferred to undamaged Cars or other vehicles, unless
otherwise agreed by the Parties, the Party whose Equipment was involved in such
derailment shall perform the transfer; provided, however, that if the Hazardous
Materials are in damaged Cars of a Train of Subject Trackage User that are
blocking the Subject Trackage, Subject Trackage Owner shall transfer the
Hazardous Materials; provided further that transfers of Hazardous Materials by
Subject Trackage User shall only be conducted after being authorized by Subject
Trackage Owner.
     (d) [****] Subject Trackage Owner and its contractors shall have full,
unrestricted and unconditional access to the Subject Trackage for the purpose of
completing or engaging in a Response Action for which Subject Trackage Owner has
any responsibility or, at Subject Trackage Owner’s option, a Response Action
which Subject Trackage Owner has undertaken should Subject Trackage User fail to
diligently pursue and complete such Response Action to the satisfaction of
Subject Trackage Owner; provided, however, that any Response Action (i) shall be
undertaken and completed pursuant to a work plan (including a schedule)
submitted to the other Party for its review and, in the case of Subject Trackage
Owner, approval, and (ii) shall not unreasonably, in terms of duration or
otherwise, restrict the other Party’s use of the Subject Trackage. Either
Party’s completion of any of the other Party’s obligations hereunder shall not
be deemed a release of such obligations under this Agreement. Subject Trackage
Owner shall have the right, but not the obligation, to conduct reasonable
inspections of any Response Action of Subject Trackage User and Subject Trackage
User shall provide Subject Trackage Owner all information requested by Subject
Trackage Owner regarding any Response Action of Subject Trackage User or any
Environmental Claims for which Subject Trackage User is responsible.
     9.8 Additional Rules on Management and Operation of Subject Trackage.
     (a) Subject Trackage Owner shall employ all persons necessary to construct,
operate, maintain, repair, and renew the Subject Trackage. Subject Trackage
Owner shall be bound to use only reasonable and customary care, skill, and
diligence in the construction, operation, maintenance, repair, and renewal of
the Subject Trackage and in managing same.

48



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS
PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (b) Subject Trackage shall be kept in a state of reasonable repair and
reasonably suitable for the combined requirements of the Parties and of such
other railroad companies as Subject Trackage Owner has heretofore admitted or
may hereafter admit to use of the Subject Trackage and, at least, in the
conditions that are necessary for compliance with the Applicable Framework. In
the event there are conditions from time to time which require speed
restrictions with respect to any location on the tracks comprised in the Subject
Trackage, Subject Trackage Owner shall, with reasonable promptness, notify
Subject Trackage User of such speed restrictions and repair such conditions so
as to permit the removal of such speed restrictions.
     (c) Subject Trackage User shall not, by reason of Subject Trackage Owner’s
performing or failing or neglecting to perform any construction, operation,
maintenance, repair, renewal, or management of the Subject Trackage, have or
make against Subject Trackage Owner any claim or demand for any loss, damage,
destruction, injury, or death whatsoever resulting therefrom. Subject Trackage
User shall be given the same advance notice of maintenance plans and schedules
as is provided to Subject Trackage Owner’s personnel.
     (d) All officers, agents, and employees of Subject Trackage Owner engaged
in the management, operation, and maintenance of the Subject Trackage shall
perform their duties in a fair, impartial, and just manner.
     (e) Subject Trackage Owner may occasionally substitute tracks for those
delineated in this Agreement for use by Subject Trackage User; provided that no
such substitution may be made without the consent of Subject Trackage User,
which consent will not be unreasonably withheld. When any tracks which are not
part of the Subject Trackage are used as provided herein, the Agreement shall
govern for purposes of direction and control and liability as if all movement
had been made over the Subject Trackage.
     (f) [****]
     9.9 Training of Subject Trackage User’s Crews.
     (a) Subject Trackage Owner has the right to administer to all employees of
Subject Trackage User engaged in or connected with the operations of Subject
Trackage User on or along the Subject Trackage, periodic examination on the
rules of Subject Trackage Owner related to the Subject Trackage, provided, with
respect to such examinations that, upon request of Subject Trackage User,
Subject Trackage Owner shall qualify one or more of Subject Trackage User’s
supervisory officers on said rules and such supervisory officer or officers so
qualified shall examine all employees of Subject Trackage User engaged in or
connected with Subject Trackage User’s operations on or along the Subject
Trackage.
     (b) Pending qualification of the crews of Subject Trackage User, Subject
Trackage Owner shall furnish a pilot or pilots, at the expense of Subject
Trackage User, as deemed necessary by Subject Trackage Owner to assist in
operating trains of Subject Trackage User over

49



--------------------------------------------------------------------------------



 



the Subject Trackage. In addition to all other qualification requirements, crews
of Subject Trackage User shall not be deemed qualified to operate on the Subject
Trackage until such crew members have completed five (5) trips over the Subject
Trackage under the supervision of User’s qualified supervisory officers or
Owner-supplied pilot or pilots.
     (c) If any employee of Subject Trackage User shall neglect, refuse, or fail
to abide by Subject Trackage Owner’s rules, instructions, and restrictions
governing the operation on or along the Subject Trackage, such employee shall,
upon written request of Subject Trackage Owner, be prohibited by Subject
Trackage User from working on the Subject Trackage. If either Party shall deem
it necessary to conduct an investigation to establish such neglect, refusal, or
failure on the part of any employee of Subject Trackage User, then upon such
notice presented in writing, Subject Trackage Owner and Subject Trackage User
shall promptly conduct a joint investigation in which all parties concerned
shall participate and bear the expense for its officers, counsel, witnesses, and
employees. Notice of such investigations to employees of Subject Trackage User
shall be given by Subject Trackage User’s officers, and such investigation shall
be conducted in accordance with the terms and conditions of the collective
bargaining agreements between Subject Trackage User and its employees. If, in
the judgment of Subject Trackage Owner, the result of such investigation
warrants, such employee shall, upon written request of Subject Trackage Owner,
be withdrawn by Subject Trackage User from service on the Subject Trackage, and
Subject Trackage User shall release and indemnify Subject Trackage Owner from
and against any and all claims and expenses because of such withdrawal.
     (d) If the disciplinary action is appealed by an employee of Subject
Trackage User to any tribunal lawfully created to adjudicate such cases, and if
the decision of such tribunal sustains the employee’s position, such employee
shall not thereafter be barred from service on the Subject Trackage by reason of
such occurrence.
     (e) In the event the relevant union and/or any of the Subject Employees
asserts any claim, action, suit or any other form of complaint against Subject
Trackage User (and/or its respective directors, officers, advisors, agents,
employees, or Affiliates), and with respect to discipline imposed under this
Section 9.9, Subject Trackage Owner hereby covenants and agrees to indemnify,
defend and hold Subject Trackage User (including its respective directors,
officers, advisors, agents, employees, or subsidiary or Affiliates) harmless of
any such claim, action, suit or complaint filed by such union and/or any of the
Subject Employees; provided that Subject Trackage User shall have the right (but
not the obligation) to (i) choose legal advisors to handle the dispute and
determine the strategy of such proceedings, whose fees shall be borne by Subject
Trackage Owner; and/or (ii) at its sole discretion, make the relevant payment to
the claiming person(s) and then be reimbursed of such payment by Subject
Trackage Owner.
     9.10 Repairs on Dragged Equipment; Removal of Bad Ordered Tractive
Equipment.
     (a) If the Dragged Equipment of Subject Trackage User is bad ordered en
route on the tracks subject to switching services or interline services rights
and it is necessary that it be set out, such bad ordered Dragged Equipment
shall, after being promptly repaired, be promptly picked up and delivered to
Subject Trackage User. Applicable AAR rules shall be applied to determining
appropriate billing and payment procedures.

50



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (b) Unless otherwise agreed, Subject Trackage Owner shall, at Subject
Trackage User’s sole cost and expense, furnish the required labor and material
and perform light repairs to make such bad ordered Dragged Equipment safe for
movement. In the case of such repairs by Subject Trackage Owner for Dragged
Equipment in Subject Trackage User’s account, billing therefor shall be in
accordance with the Interchange Rules in effect on the date of performance of
the repairs. Subject Trackage Owner shall then prepare and submit billing
directly to and collect from the Dragged Equipment owner for Dragged Equipment
owner responsibility items as determined under said Interchange Rules, and
Subject Trackage Owner shall prepare and submit billing directly to and collect
from Subject Trackage User for line responsibility items as determined under
said Interchange Rules.
     (c) Subject Trackage Owner shall also submit billing to and collect from
Subject Trackage User any charges for repair to Dragged Equipment that is
Subject Trackage User responsibility items as determined under said Interchange
Rules should said Dragged Equipment owner refuse or otherwise fail to make
payment therefor following reasonable good faith efforts by Subject Trackage
Owner to collect such charges for repair of Dragged Equipment from the owner
thereof.
     (d) If Tractive Equipment operated by one Party is bad ordered en route
while on the Trackage of the other Party and it is necessary that such Tractive
Equipment be set out, such bad ordered Tractive Equipment may be dragged by the
Party on whose Trackage the Tractive Equipment became bad ordered to whichever
point of Interchange with the other Party is deemed convenient by the operator
of the Trackage on which the Tractive Equipment became disabled. Absent other
circumstances, this point of Interchange shall be the point of Interchange
between the Parties which is closest to the location at which the Tractive
Equipment became bad ordered. The Party dragging the other Party’s bad ordered
Tractive Equipment is entitled to recover from the Party whose Tractive
Equipment is being dragged any reasonable costs and expenses incurred in
connection with the dragging or removal of the bad ordered Tractive Equipment,
and shall not be bound to make any form of repairs thereto.
     Clause Ten. Dispatch of Trains; Traffic Control Centers; Non-
Discrimination.
     10.1 Traffic Control Centers. Subject Trackage Owner shall operate the
Subject Trackage by means of duly-staffed traffic control centers that remain
operational for 24 (twenty four) hours each day of the year, that handle the
traffic flowing over the Subject Trackage in an orderly and timely fashion and
in accordance with the Applicable Framework.
     10.2 [****]

51



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     10.3 Subject Trackage Use Notice. Before each occasion on which Subject
Trackage User intends to make use of Trackage Rights granted hereunder, Subject
Trackage User shall send a written notice (which may be done by electronic
means) to Subject Trackage Owner containing all of the information listed in
Exhibit F hereto and any other information relevant to the safety of movement of
Subject Trackage User’s Train.
     10.4 Non- Discrimination.
     (a) Without limiting the generality of the foregoing, Subject Trackage
Owner shall be responsible for the dispatch of all Trains circulating on the
Subject Trackage, with the understanding that, all Users, including Subject
Trackage User, will be treated on a non-discriminatory basis.
     (b) For purposes of this Agreement, non-discriminatory treatment includes
the obligation of the Subject Trackage Owner to treat Subject Trackage
User-related traffic under at least the same terms and conditions (operative and
otherwise) as it treats its own.
     10.5 Uninterrupted flow of Traffic and other Items. The Subject Trackage
Owner shall carry out all traffic management and regulation functions necessary
to ensure the safe and uninterrupted flow of traffic and minimal traffic delays
on the Subject Trackage, which shall include without limitation:

  (i)   managing the traffic from its traffic operations centers, which shall
remain staffed and operational 24 (twenty four) hours every day of the year;    
(ii)   providing recovery service and ambulance service 24 (twenty four) hours
every day of the year;     (iii)   coordinating with police and emergency
services authorities with respect to traffic control and with other Governmental
Authorities, as and when needed;     (iv)   carrying out such functions in a
non-discriminatory manner, as provided in paragraph 10.4 above; and     (v)  
coordinate sharing of Automatic Equipment Identification (AEI) reader
information as needed to ensure safe and efficient operation.

Clause Eleven. Billing.

  11.1   Billing Forms.     (a)   [****]

52



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (b) For charges other than trackage rights, switching services and
interline rates, billing shall be prepared according to the rules, additives and
equipment rental rates as published by Subject Trackage Owner.
     (c) Each Party (“Party of the First Part”) shall pay, [****], to the other
Party (“Party of the Second Part”), at the Office of the Treasurer of the Party
of the Second Part or at such other location as the Party of the Second Part may
from time to time designate, all the compensation and charges of every name and
nature which in and by this Agreement Party of the First Part is required to
pay. Each such payment, other than payments for those charges which are paid in
whole or in part by offset as provided in Section 11.6 below, [****].
     (d) Bills shall contain a statement of the amount due on account of the
expenses incurred and services rendered during the billing period. Value Added
Tax shall be stated separately from the amounts of the corresponding expenses
and services.
     11.2 [****] The failure of a Party to provide such notice to the Party
paying the rate shall not be deemed a breach of this Agreement and shall not in
any manner affect or delay the taking effect of the automatically adjusted rates
provided for by this Agreement.
     11.3 [****]
     11.4 Disputed Bills. Errors or disputed items in any bill shall not be
deemed a valid excuse for delaying payment, and payments shall be made subject
to subsequent adjustment, provided, however, that:

  (i)   [****], or (b) if in connection with a project for which a roadway
completion report is required, after the last day of the calendar month in which
the roadway completion report is made covering such project, with retirements
and additions being reflected as appropriate adjustments to valuation bases
retroactive up to 3 (three) years from date of billing, or (c) [****]     (ii)  
should the amount of any bill rendered by one Party to the other for trackage
rights fees due under Clause Five, or for interline rate divisions due under
Clause Six, or for switching service fees due under Clause Seven [****] and the
receiving Party’s good faith belief as to the amount due. If said
representatives are able to resolve the Parties’ differences about the bill at
their meeting, the Parties shall make an appropriate reconciliation and
supplementary billing or credit notes, [****]. For any items not resolved by the
representatives about the bill at their meeting, the matter shall be referred to
the Dispute Resolution procedures established by Clause Nineteen.

53



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     11.5 Inspections and Audits. So much of the books, accounts, and records of
each Party hereto as are related to the subject matter of this Agreement shall
at all reasonable times be open to inspection by the authorized representatives
and agents of the Parties hereto. All books, accounts, and records shall be
maintained to furnish readily full information for each item.
     11.6 [****]
     11.7 Payment Failure; Additional Remedy. Should Subject Trackage User fail
pay when due payments for use of Subject Trackage of the other Party which
Subject Trackage User is obligated to pay under this Agreement, or fail in any
other respect to perform as required under this Agreement, [****], whereupon the
Subject Trackage User shall surrender to Subject Trackage Owner all said Subject
Trackage and shall have no claim or demand upon it, by suit at law or otherwise,
on account of said exclusion, and Subject Trackage User shall, upon written
demand of Subject Trackage Owner, pursue and obtain any required regulatory
filings to discontinue use of the Subject Trackage; provided that failure to
make any disputed payment which is the subject of litigation between the Parties
shall not be deemed, pending the decision in such arbitration or litigation, a
cause for forfeiture hereunder.
     11.8 Incremental Rates in case of Certain Defaults.
     (a) The Parties agree that in the event any of them fails to comply with
the provisions of this Agreement indicated in the following paragraph (which are
listed as the only cases triggering an incremental rate and not merely as
examples), the rates payable to the non-defaulting Party shall be incrementally
increased as provided in the following paragraph.
     (b) [****]
     (c) The remedies set forth above with respect to defaults by the Parties
are not exclusive and the enforcement thereof shall not prevent the
non-defaulting Party from seeking specific enforcement of the terms and
conditions of this Agreement and/or recovering any applicable damages and lost
profits to which is entitled for the breach of the other party.
     Clause Twelve.  Service Standards Committee and Transition Period.
     12.1 The Committee.
     (a) A service standards committee (the “Committee”), shall be established,
and shall be responsible for: (i) establishing and updating operating plans as
outlined in Section 12.3 (a) and (d) — Transition Period below; (ii)
establishing rules or standards as appropriate to ensure equitable and
non-discriminatory treatment, appropriate maintenance and efficient use of the
Subject Trackage; (iii) such other functions attributed to the Committee under
other agreements entered into by Kansas and the Ferromex Parties.

54



--------------------------------------------------------------------------------



 



     (b) The Committee shall meet on a regular basis not less often than monthly
during the Transition Period and thereafter not less often than every 3
(three) months during the first year of operation under this Agreement, and
thereafter within 45 (forty-five) days (unless otherwise mutually agreed)
following the date that the Party to this Agreement that requests the meeting
delivers to the other such party 45 (forty-five) days’ written notice of its
desire to meet to review the overall performance of the rights provided for
under this Agreement, to resolve conflicts and consider other relevant matters
within the responsibility of the Committee as defined in this Clause Twelve.
     (c) If the Committee fails to reach an agreement within 10 (ten) business
days of beginning its meeting, with respect to any matter within the scope of
its responsibilities as outlined herein, the matter shall be referred to the
Director of Operations of Kansas and to the Chief Operating Officer of Ferromex
that are (i) providing and (ii) using the particular service (including but not
limited to the trackage rights provided for in Clause Five hereof and the
switching services provided for in Clause Seven hereof) under discussion for
further negotiation.
     (d) The Director of Operations of Kansas and the Chief Operating Officer of
Ferromex shall negotiate for an additional 10 (ten) business days following the
date of referral described in Section 12.1(c) immediately above in an effort to
resolve their disagreement.
     (e) The Committee shall consider technological improvements that may foster
more rapid and consistent service in the Subject Trackage. Changes in service
standards or decisions on capital investments flowing from such consideration
shall be negotiated in good faith and subject to the terms of this Agreement.
     (f) The Parties agree that Kansas shall appoint 3 (three) individuals and
that Ferromex shall appoint 3 (three) individuals to the Committee. Appointments
and replacements of the individuals shall be made at any time by sending a
letter to Ferromex or Kansas, as applicable, indicating the names of the
corresponding appointees or their replacements.
     12.2 Limitations of the Committee.
     (a) The Parties hereby acknowledge that the Committee is created with the
intent of facilitating the implementation of the terms and conditions of this
Agreement and the other agreements providing trackage, haulage or switching
rights entered into by Kansas and the Ferromex Parties. The Committee does not
have the power to change the provisions of either this Agreement or the other
agreements entered into by Kansas and the Ferromex Parties.
     (b) No action or omission by the Committee shall be deemed as a waiver,
stay or amendment to the rights and obligations of the Parties hereunder and/or
the other agreements entered into by Kansas and the Ferromex Parties.
     12.3 Transition Period.
     (a) For a period that begins on the execution of this Agreement and ends
180 (one hundred and eighty) days thereafter (the “Transition Period”), the
Parties agree to work together in order to: (i) implement the provisions of
Sections 5.4, 5.5, 5.6 and 5.7 and Clauses Eight, Nine and Ten under safe and
efficient operation conditions, and in full compliance with

55



--------------------------------------------------------------------------------



 



the Applicable Framework; and (ii) attempt to solve all operational processes
that are not critical for the implementation of the trackage rights that are
provided for in this Agreement.
     (b) If during the Transition Period there are any matters referred to in
paragraph (a) above that cannot be amicably solved by the Parties, either Party
may submit such matter to the Committee. Upon such submission, the matter will
be addressed by the Committee and if no Agreement can be reached by the
Committee or by the Director of Operations of Kansas and the Chief Operating
Officer of Ferromex, either Party may commence the dispute resolution process
set forth in Clause Eighteen hereof and eventually enforce its rights under
applicable law.
     (c) The Parties hereby acknowledge that the Transition Period is created
with the intent of facilitating the implementation of the terms and conditions
of this Agreement and the other agreements entered into by Kansas and the
Ferromex Parties. Therefore, communications and other work materials prepared in
the context of the Transition Period will not constitute: (i) a change or
amendment of the provisions of either this Agreement or the other agreements
entered into by Kansas and the Ferromex Parties; (ii) a waiver, stay or
amendment to the rights and obligations of the Parties hereunder and/or the
other agreements entered into by Kansas and the Ferromex Parties; nor (iii) a
justification to engage in discriminatory treatment.

  (d)   The Committee will be responsible for the following:     (i)   Develop a
written procedure for requesting and granting access to the rights and services
provided for in this Agreement (See Exhibit F);     (ii)   Define processes for
monitoring compliance with requirements for non — discriminatory treatment,
equal access, and restrictions to access;     (iii)   Define operational points
of Interchange where applicable;     (iv)   Define requirements for electronic
exchange of information;     (v)   Define processes for notification regarding
changes to operating rules, instructions, and temporary and permanent
restrictions, use of alternate routes, and planned maintenance outages;     (vi)
  Define processes for notification of proposed physical changes to the Subject
Trackage;     (vii)   Define processes for notification of proposed changes to
scheduled traffic;     (viii)   Define processes for notification and handling
of bad orders, delays en route, derailments, and requests for pilots;     (ix)  
Define requirements and processes regarding training and qualifications of crews
to conduct trackage rights operations;

56



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (x) Define processes for other operational considerations covered under
this Agreement not identified in the above listing; and
     (xi) Consideration and review of proposals for construction of additional
facilities contemplated under this Agreement.
     Clause Thirteen.   Other Obligations.
     13.1 Public Statements.
     (a) The Parties shall work together to prepare a joint document for
transmission to the media in which the termination of the Settlement
Controversies and this Agreement shall be informed. In case the Parties are
unable to agree on the contents of such a document, this Agreement, shall
continue in full force and effect.
     (b) [****]; in the understanding that in case any of the Parties discloses
this document to any third party or Governmental Authority, said disclosure
would not be deemed as a breach of this Agreement and the Party making the
disclosure would not be liable to the Party for having made said disclosure.
     13.2 Best Efforts.
     (a) The Parties agree to carry out any and all acts that are reasonably
necessary to defend the validity and legal force of this Agreement.
     (b) In such respect, the Parties agree to carry out any acts necessary in
order for the provisions of this Agreement to become fully effective. Likewise,
they agree to not carry out any act or action that may impede that the
provisions of this Agreement to become fully effective.
     (c) Without limiting the above, the Parties to this Agreement shall enter
into and deliver any additional documents and perform any subsequent acts as are
necessary or convenient to carry out the purposes of this Agreement in a more
effective way.
     (d) The Parties agree to modify any provision of this Agreement that is
found to be or becomes contrary to the applicable legal framework in order to
make it compatible with such framework, provided that the purpose and sense of
the original provision shall be maintained.
     (e) Each of the Parties agrees to carry out all necessary and/or desirable
acts in order for the other Parties, respectively, to be able perform any acts
or actions required to be performed hereunder and give full force and effect to
the provisions of this Agreement.

57



--------------------------------------------------------------------------------



 



     Clause Fourteen. Term, Termination.
     14.1 General Term.
     (a) This Agreement shall become effective on the date hereof and remain
valid until either the term of the Ferromex Concession Title or the Kansas
Concession Title set forth in Representations I.(c) and II.(c), respectively,
expire, unless the Parties mutually agree to renew the Agreement for an
additional term.
     (b) Lapse or termination of this Agreement shall not relieve or release
either Party hereto from any obligations assumed (including but not limited to
obligations to defend, indemnify, save and hold harmless) or from any liability
which may have arisen or been incurred by either Party under the terms of this
Agreement prior to the termination hereof.
     14.2 Events of Termination.
     (a) Notwithstanding the provisions of Section 14.1 above, this Agreement
may be terminated before its stipulated term if one of the Parties transfers,
directly or indirectly, its concession under the respective Concession Title (or
the rights related thereto), in which case the other Party may terminate this
Agreement giving prior written notice within 6 (six) months subsequent to the
date in which it has knowledge of such transfer, without responsibility for any
of the Parties. For the avoidance of doubt, a change of control over Kansas, or
its Affiliates and controlling companies, does not constitute a cause for
termination of this Agreement.
     (b) The assignment of economic rights under its respective Concession Title
to a securitization vehicle or to a special purpose trust or vehicle for
purposes of security or payment source of any form of financing or refinancing
received by either Party from financial institutions or the securities’ market,
shall not be subject to the restrictions set forth in the preceding paragraph.
     14.3 Dispossession. In the event Subject Trackage Owner shall be
involuntarily dispossessed, including threat of condemnation by competent
Governmental Authority, of the right to operate upon and maintain any portion of
the Subject Trackage, and provided Subject Trackage Owner shall by such
involuntary dispossession lose the right to operate its own Trains on the
Subject Trackage, Subject Trackage Owner shall have no obligation hereunder to
provide such tracks of which Subject Trackage Owner has been dispossessed for
Subject Trackage User’s use, and Subject Trackage User shall have and shall make
no claim of any kind, legal or otherwise, against Subject Trackage Owner for
failure to provide such tracks for Subject Trackage User’s use.
     14.4 Abandonment.
     (a) Under the terms hereinafter stated, and to the extent that Subject
Trackage Owner may lawfully do so, Subject Trackage Owner reserves to itself the
exclusive right, exercisable at any time during the life of the Agreement
without concurrence of Subject Trackage User, to elect to abandon all or any
part of the Subject Trackage by giving 6 (six) months’ prior written notice to
Subject Trackage User of its intention to do so.

58



--------------------------------------------------------------------------------



 



     (b) If, at the time of such election, Subject Trackage User is the only
party (other than Subject Trackage Owner) having the right to use the Subject
Trackage via trackage, haulage or any other access rights, Subject Trackage
Owner shall, concurrently with its notice of abandonment, and to the extent it
is legally able to do so, give to Subject Trackage User the option to acquire
said Subject Trackage or the part or parts thereof to be abandoned. Subject
Trackage User shall have 3 (three) months from the date of receipt of Subject
Trackage Owner’s notice to exercise its option to acquire the segment of the
Subject Trackage to be abandoned and shall evidence the exercise of its option
by giving Subject Trackage Owner written notice thereof. Thereafter, Subject
Trackage User shall immediately make appropriate application to secure all
necessary authorizations from Governmental Authorities for such acquisition. For
purpose of this paragraph, it shall be deemed that Kansas is the only Party
(other than Subject Trackage Owner) having the right to use the Subject Trackage
via trackage, haulage or any other access rights if the other persons with said
class of rights are Ferrosur and/or any other Affiliate of Ferromex.
     (c) If Subject Trackage User fails to exercise the option herein granted
within the time and in the manner above specified, Subject Trackage Owner may
forthwith proceed free of all obligation to Subject Trackage User to make
appropriate application to secure all necessary authorizations from Governmental
Authorities, if any may be required, for such abandonment. In such event,
Subject Trackage User shall not oppose any such abandonment directly or
indirectly. Subject Trackage User agrees that at such time it will concurrently
make application for all necessary authorizations from Governmental Authorities
for abandonment of its right to operate over the Subject Trackage and pursue
such application to conclusion, if such application is requested by the
applicable Governmental Authority for the abandonment to be effective. The
Agreement shall terminate as to the section of Subject Trackage so abandoned
upon the effective date of such approval by a Governmental Authority.
     14.5 Effects of the Termination.
     (a) Clauses that Survive. The provisions of this Agreement that for their
nature must be maintained in force even when this Agreement has been terminated,
such as those contained in Clauses Three and Eleven, among others, shall be
maintained in force for the time corresponding to their nature or until their
purpose is fulfilled or its object exhausted.
     (b) No Extinction of Liability. The termination or expiration of this
Agreement will not affect or impair the rights or obligations of either Party
arising under this Agreement prior to such termination or expiration.
     (c) Transition Period after Termination. In any case, whatever the event of
termination of this Agreement, and notwithstanding anything else provided
therein, the Parties agree to make their best efforts in order to continue
applying the terms and conditions set forth in this Agreement, for the term
agreed to by the Parties, but that may not be in any case less than 180 (one
hundred and eighty) calendar days, counted as from the termination of this
Agreement.

59



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (d) Certain Rules on Termination. Upon termination of this Agreement, or
any partial termination, as the case may be, however the same may occur, Subject
Trackage User shall be released from any and all manner of obligations and shall
be deemed to have forever relinquished, abandoned, surrendered, and renounced
any and all right possessed by Subject Trackage User to operate over that part
of the Subject Trackage to which such termination applied, and as to such part,
Subject Trackage User shall forever release and discharge Subject Trackage Owner
of and from any and all manner of obligations, claims, demands, causes of
action, or suits which Subject Trackage User might have, or which might
subsequently accrue to Subject Trackage User growing out of or in any manner
connected with, directly or indirectly, the contractual obligations of Subject
Trackage Owner under this Agreement, in all events provided, however, the
aforesaid relinquishment, abandonment, surrender, renunciation, release, and
discharge of Subject Trackage User shall not in any case affect any of the
rights and obligations of either Subject Trackage Owner or Subject Trackage User
which may have accrued, or liabilities accrued or otherwise, which may have
arisen prior to such termination or partial termination. Upon any termination,
Subject Trackage Owner will remove from Subject Trackage Owner’s right-of-way
any connecting track, and any exclusive facility of Subject Trackage User, at
Subject Trackage User’s expense with salvage to be delivered to and retained by
Subject Trackage User. Upon any partial termination of the Agreement, however
the same may occur, the terms and conditions hereof shall continue and remain in
full force and effect for the balance of the Subject Trackage.
     Clause Fifteen. Liability. Except as provided in the preceding Clauses
hereof with respect to specific liability issues, the following rules shall
govern the liability of the Parties with respect to incidents occurring during
the actions authorized by this Agreement:
     15.1 Trackage Rights. For Loss, injury, costs or Damage resulting during
the exercise of trackage rights:
     (a) [****]
     (b) [****]
     (c) Subject Trackage User accepts the Subject Trackage in the condition in
which it is found when Subject Trackage User uses the Subject Trackage. Subject
Trackage User agrees that it will not seek from Subject Trackage Owner
indemnification for any Loss, cost, or Damage Subject Trackage User or any third
party incurs that arises in whole or in part from track conditions and without
the presence at the location of the damage of a Train of the Subject Trackage
Owner.

60



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
          (d) It is understood and agreed that a number of vehicular and
pedestrian crossings of the Subject Trackage presently exist, or may be
constructed. Subject Trackage User agrees to accept all vehicular and pedestrian
crossings in whatever condition they may be during the term of the Agreement and
will not assert any claim, demand, or cause of action against Subject Trackage
Owner and will hold Subject Trackage Owner harmless from any claim, demand, or
cause of action arising out of any vehicular or pedestrian crossing accident on
the Subject Trackage in which the Train(s) of Subject Trackage User only is
involved.
          (e) Except as otherwise provided in the foregoing paragraphs
(a) through (d), each Party shall bear all liability for injury, loss and damage
to:

    (i)    its Sole Employees and Sole Property;       (ii)    freight and
freight cars in its sole care, custody and control, including Subject Trackage
User with respect to security over its Railroad Equipment while in use of the
trackage rights;       (iii)    patrons, invitees, and others on its Equipment,
or on or about the Subject Property in transaction of business only with such
Party, regardless of the cause of such Loss or Damage.

          (f) Except as otherwise provided in the foregoing paragraphs
(a) through (e), each Party shall share liability for injury, Loss and Damage to
Subject Employees and to Subject Trackage occurring as a result of the operation
of Railroad Equipment by one or more of the Parties (including the mere presence
of a Party’s Railroad Equipment on the Subject Trackage), whether or not such
operation was negligent, as follows:

    (i)    in the case of injury, Loss, cost or Damage occurring as a result of
the operation of Equipment by only one Party, solely by the Party that operated
the Equipment; and       (ii)    in the case of injury, Loss or Damage occurring
as a result of the operation of Equipment by more than one Party, in direct
proportion to the respective fault of each Party in causing the loss.

          (g) Loss or Damage to third parties, Subject Employees or Subject
Property involving only Subject Employees and Subject Trackage, or occurring in
such a way that it cannot be determined how such Loss or Damage came about shall
be apportioned equally among all of the Parties to this Agreement.
          15.2 [****]
          15.3 Litigation and Settlements.

61



--------------------------------------------------------------------------------



 



     (a) Each Party hereto shall have the right to settle, or cause to be
settled for it, all claims for damages for which such Party shall be liable
under the provisions of this Clause Fifteen and to defend or cause to be
defended all suits for recovery of any such Damages.
     (b) In case a suit shall be commenced against either Party hereto for or on
account of Damages for which the other Party hereto may be solely or jointly
liable under the provisions of this Clause Fifteen, the Party so sued shall give
notice to such other Party of the pendency of such suit and thereupon such other
Party may assume or join in the defense of such suit.
     (c) In the event that more than one of the Parties shall be liable
hereunder for any Damages and the same shall be settled by a voluntary payment
of money or other valuable consideration by one of the Parties so jointly liable
therefor, release from liability shall be taken for and in the name of all
Parties so liable.
     (d) In the event of any future settlement in excess of US$10,000.00 (ten
thousand Dollars of the United States of America), the settling Party shall
notify the other Party prior to settlement. Failure of the settling Party to so
notify the other Party prior to settlement shall not relieve the other Party of
their obligation under the settlement agreement, so long as the settling Party’s
failure to notify did not prejudice the other Party and then only to the extent
of such prejudice.
     (e) If a judgment shall be recovered against and satisfied by one Party
involving a liability which should under the Agreement be borne entirely or
participated in by the other Party, then all expenses of whatsoever nature,
including costs and fees connected with such judgment and with the prosecution
of the suit upon which it was based, shall be settled between the Parties in
strict accordance with the provisions of the Agreement and the Party against
which such judgment shall have been recovered shall be promptly reimbursed by
the other Party to the extent to which the latter is indebted.
     15.4 Labor.
     (a) Each Party shall be responsible for all labor issues involving its own
employees and their unions that arise from the operation and maintenance of its
corresponding Subject Trackage.
     (b) Subject Trackage Owner shall be the sole employer (patrón) for any and
all legal purposes of all Subject Employees operating or maintaining the Subject
Trackage except for those operating Subject Trackage User’s Trains or other
Subject Trackage User Railroad Equipment, and shall be solely responsible for
the payment of wages, social security quotas, worker’s housing quotas, bonuses
and any other forms of payments or employment benefits towards the Relevant
Personnel.

62



--------------------------------------------------------------------------------



 



     NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, HAVE BEEN OMITTED FROM THIS EXHIBIT AND HAVE
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF
THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.
     (c) Each Party shall be responsible for any labor claims of, and shall bear
the cost of employee protection payable to, its own employees, and the employees
of its respective Affiliates, to the extent resulting from the entry into or
operation of this Agreement. However, in the event the Parties agree that
Subject Trackage Owner should retain employees or provide additional employees
for the sole benefit of Subject Trackage User, the Parties shall enter into a
separate written agreement providing that Subject Trackage User shall bear all
cost and expense for any such retained or additional employees, including,
without limitation, all cost and expense associated with labor protection
payments which are made by Subject Trackage Owner and which would not have been
incurred had such retention or provision of employees for the sole benefit of
Subject Trackage User not been required.
     15.5 [****]
     Clause Sixteen. Governmental Approval.
     16.1 Responsibilities of Subject Trackage User. Subject Trackage User
shall, at its own cost and expense, initiate by appropriate application or
petition and thereafter diligently pursue proceedings for the procurement of all
necessary consent, approval, exemption or authority from any Governmental
Authority for the sanction that may be required for the works and activities
associated with the operations to be carried on by Subject Trackage User
hereunder.
     16.2 Cooperation of Subject Trackage Owner. Subject Trackage Owner, at its
expense, shall assist and support said application or petition and will furnish
such information and execute, deliver, and file such instrument or instruments
in writing as may be necessary or appropriate to obtain such governmental
consent, approval, exemption or authority. Subject Trackage User and Subject
Trackage Owner agree to cooperate fully to procure all such necessary consent,
approval, exemption or authority.
     Clause Seventeen.  Miscellaneous.
     17.1 Agreement between the Parties, Language.
     (a) This Agreement constitutes the complete agreement between the Parties
with respect to the matter hereof and supersede all former negotiations and
agreements, either oral or written.
     (b) This Agreement is executed in English. Within the 30 (thirty) calendar
days following the execution of this Agreement, the Parties will work jointly in
producing a mutually-acceptable translation of the Agreement into Spanish. After
said translation has been approved and signed by both Parties, such approved
Spanish version shall be controlling. If the Parties do not reach an agreement
on the Spanish version, this Agreement executed in English will remain in full
force and effect.

63



--------------------------------------------------------------------------------



 



     17.2 Amendments. This Agreement may not be amended or altered except by
means of an instrument signed by both Parties through their respective
attorneys-in-fact, duly authorized.
     17.3 Partial Invalidity.
     (a) This Agreement is subject to all applicable rules issued by the
Governmental Authorities and nothing herein is intended to violate any such law.
     (b) If any clause or provision of this Agreement is held to be invalid or
unenforceable by any Governmental Authority of competent jurisdiction, the
Parties will negotiate in good faith to amend this Agreement to replace the
Clause or provision held invalid or unenforceable with a Clause or remedy which
as closely as legally possible restores the meaning and financial benefits to
the Parties of the Clause found invalid or unenforceable. If the Parties are
unable to reach an agreement on such a clause, the appropriate replacement
clause or remedy shall be determined by arbitration under the Rules of
Arbitration of the International Chamber of Commerce. There shall be 3
(three) arbitrators, the first nominated by the initiating Party in the request
for arbitration, the second nominated by the other Party within 30 (thirty) days
of receipt of the request for arbitration, and the third, who shall act as
presiding arbitrator, nominated by the two Parties within 30 (thirty) days of
the appointment of the second arbitrator. If any arbitrators are not nominated
within these time periods, the President of the ICC International Court of
Arbitration shall make the appointment(s). The arbitrators shall be of Mexican
nationality. The language of the arbitration shall be Spanish and the place of
arbitration shall be Mexico City, UMS.
     17.4 Assignment of Rights and Obligations.
     (a) The Parties agree to not assign or transfer, in whole or in part, the
rights and/or obligations derived from this Agreement without prior written
authorization of the other Party to such effect.
     (b) The assignment of economic rights under their respective Concession
Title to a securitization vehicle or to a special purpose trust or vehicle for
purposes of security or payment source of any form of financing or refinancing
received by either Party from financial institutions or the securities’ market,
shall not be subject to the restrictions set forth in the preceding paragraph.
     17.5 No Damages or Losses from Controversies. Each of the Parties hereby
represents that it has not sustained Damages or Losses in the execution of this
Agreement or in the context of the Settlement Controversies.
     17.6 Taxes. Each of the Parties shall be responsible for the taxes accrued
at its charge regarding this Agreement.
     17.7 Notices. Any notification or other communications required or
permitted in terms hereof shall be made in writing and will be effective on the
business day immediately following the date on which they were received by the
corresponding Party. The notifications performed in accordance with the
provisions of this Clause, may be delivered personally, or by telex, fax,

64



--------------------------------------------------------------------------------



 



telegram, courier or first class certified mail, and addressed to the
corresponding Party, to the following addresses:
If to Kansas:
Kansas City Southern de México, S.A. de C.V.
Montes Urales No. 625,
Colonia Lomas de Chapultepec,
C.P. 11000 México, D.F.
Tel: 9178-5676
Fax: 9178-5600
Att’n: Presidente y Representante Ejecutivo (or equivalent)
eMail: jzozaya@kcsouthern.com.mx
If to Ferromex:
Ferrocarril Mexicano, S.A. de C.V.
Bosque de Ciruelos, No. 99,
Colonia Bosques de las Lomas,
C.P. 11700; México, D.F.,
Tel: 5246-3700
Att’n: Director General Adjunto de Administración y Finanzas (or equivalent)
eMail: oornelas@ferromex.com.mx
               fjurado@ferromex.com.mx
     Kansas and the Ferromex Parties shall each acknowledge, in a writing sent
by overnight courier service to the Party giving notice at the address stated in
this Section 17.7, receipt of each notice given by the said Party under this
Agreement. Such written acknowledgement of receipt of a notice given under this
Agreement shall be sent to the Party giving the notice within 5 (five) calendar
days of the receiving Party’s receipt of the notice.
     Clause Eighteen. Dispute Resolution.
     (a) The Parties shall seek amicably to settle all disputes arising out of
or in connection with this Agreement (each a “Dispute”) by negotiation. If,
within 10 (ten) days after written notice by either Party to the other of the
existence of a Dispute (a “Dispute Notice”), the Parties do not resolve such
Dispute, then the Dispute shall be referred to the President of Kansas and to
the Chief Executive Officer of Ferromex for further negotiation.
     (b) If the Parties do not resolve their Dispute within 20 (twenty) days of
the Dispute Notice has been delivered to the other Party, then the Dispute may
be subject to the corresponding dispute resolution mechanisms under applicable
law, including filing any form of claims, requests, notices and/or suits before
the Ministry and/or the competent courts.
     Clause Nineteen. Jurisdiction and Applicable Law. For the interpretation
and execution of this Agreement, the Parties submit themselves to the
jurisdiction of the laws and competent federal courts of Mexico, Federal
District, hereby waiving any other jurisdiction that they may be entitled to by
reason of their domiciles or otherwise; provided that solely for

65



--------------------------------------------------------------------------------



 



purposes of determining a replacement clause under Section 17.3 the Parties
shall be subject to arbitration as contemplated under said Section.
THIS AGREEMENT is executed in Mexico, Federal District, on February 9, 2010.
[signatures follow]

66



--------------------------------------------------------------------------------



 



     
FERROCARRIL MEXICANO, S.A. DE C.V.
   
 
   
By: /s/ Alfredo Casar Pérez

   
      Alfredo Casar Pérez
   
      Title: Legal Representative
   
 
   
By: /s/ Lorenzo Reyes Retana Márquez Padilla

   
      Lorenzo Reyes Retana Márquez Padilla
   
      Title: Legal Representative
   
 
   
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
   
 
   
By: /s/ José Guillermo Zozaya Délano

   
      José Guillermo Zozaya Délano
   
      Title: Legal Representative
   

[SIGNATURE PAGE TO THE TRACKAGE RIGHTS, SWITCHING AND INTERLINE SETTLEMENT
AGREEMENT DATED
FEBRUARY 9, 2010]

67



--------------------------------------------------------------------------------



 



[English Translation of Original Spanish Document]
Exhibit C
Settlement Procedures
I. Monterrey (N-1).

      Overview    
Principal Document:
  August 7, 2002: Te Ministry issued official communication no. 120.-859/2002 on
Ferromex’s request

      Process    
Legal Action:
  Parallel administrative annulment procedures (demandas de nulidad), commenced
by Kansas and Ferromex independently, against the Ministry’s Resolution,
subsequently consolidated into a single process.
 
   
File Number:
  16422/02-17-09-1/ac1/1113/03-PL-06-04-AD-QC (as consolidated).
 
   
Initial Filing:
  September 24, 2002 (Kansas) and October 10, 2002 (Ferromex).
 
   
Forum:
  High Chambers of the Federal Court of Fiscal and Administrative Justice.
 
   
Plaintiffs:
  Kansas and Ferromex, respectively.
 
   
Main Defendant:
  The Ministry.
 
   
Third Parties:
  Ferromex and Kansas, respectively.
 
   
First Annulment Decision:
  February 16, 2005: The High Chambers of the Federal Court of Fiscal and
Administrative Justice ruled on both lawsuits.
 
   
Amparo 399/2005
  January 31, 2006: Ruling from the 5th Collegiate Court for Administrative
Matters in the First Circuit.
 
   
Second Annulment Decision:
  March 13, 2006: Ruling from the High Chambers of the Federal Court of Fiscal
and Administrative Justice.
 
   
Amparo 351/2006
  February 28, 2007: Ruling from the 5th Collegiate Court for Administrative
Matters in the First Circuit.  
Third Annulment Decision:
  June 11, 2007: Ruling from the High Chambers of the Federal Court of Fiscal
and Administrative Justice.
 
   
Amparo 284/2007
  April 30, 2008: Ruling from the 5th Collegiate Court for Administrative
Matters in the First Circuit.

 



--------------------------------------------------------------------------------



 



      Process    
Fourth Annulment Decision:
  September 17, 2008: Ruling from the High Chambers of the Federal Court of
Fiscal and Administrative Justice.
 
   
Amparo 83/2009 (Kansas) and 84/2009 (Ferromex )
  June 29, 2009: The Collegiate Court ruled granting the amparo and giving
specific instructions to the High Chambers of the Federal Court of Fiscal and
Administrative Justice.

II. Guadalajara (DPL-1).

      Overview    
Principal Document:
  July 23, 2004: The Ministry issued official communication 120.-829/2004.

      Principal Process    
Legal Action:
  Parallel administrative annulment procedures (demandas de nulidad) commenced
by Ferromex and by Kansas independently against the Ministry’s resolution,
subsequently consolidated into a single process.
 
   
File Number:
  26236/04-17-08-5 (as consolidated).
 
   
Initial Filing:
  September 2, 2004 (Ferromex) and October 6, 2004 (Kansas).
 
   
Forum:
  Federal Court of Fiscal and Administrative Justice, 8th Chamber (as
consolidated).
 
   
Plaintiffs:
  Ferromex and Kansas, respectively.
 
   
Main Defendant:
  The Ministry.
 
   
Third Parties:
  Kansas and Ferromex, respectively.
 
   
Status:
  November 7, 2006: The 8th Chamber of the Federal Court of Fiscal and
Administrative Justice requested to the High Chambers of that Court to attract
this matter.

69



--------------------------------------------------------------------------------



 



III. Altamira.

      Overview    
Principal Document:
  August 6, 2007: The Ministry issued resolution 4.3.-1066/2007.

      Principal Process    
Legal Action:
  Administrative annulment procedure commenced by Kansas against the Ministry’s
resolution
4.3.-1066/2007.
 
   
File Number:
  25300/07-17-07-8.
 
   
Initial Filing:
  September 5, 2007.
 
   
Forum:
  Federal Court of Fiscal and Administrative Justice, 7th Chamber.
 
   
Plaintiff:
  Kansas.
 
   
Main Defendant:
  The Ministry.
 
   
Third Party:
  Ferromex.
 
   
Status:
  No definitive resolution has been issued.

IV. Amendment to Ferromex’s Concession Title (Aguascalientes and Guadalajara)

      Overview    
Principal Document:
  September 19, 2006: Amendment of Ferromex’s Concession Title. The
corresponding decree was published in the Federal Official Gazette on
October 18, 2006.

      Principal Process    
Legal Action:
  Administrative annulment procedure commenced by Kansas against the Ministry’s
resolution of September 19, 2006 to modify Ferromex’s Concession Title.
 
   
File Number:
  1458/07-17-07-5.
 
   
Initial Filing:
  January 12, 2007.
 
   
Forum:
  High Chambers of the Federal Court of Fiscal and Administrative Justice.
 
   
Plaintiff:
  Kansas.

70



--------------------------------------------------------------------------------



 



      Principal Process    
Main Defendant:
  The Ministry.
 
   
Third Party:
  Ferromex.
 
   
Status:
  No definitive resolution has been issued.
 
   
Note:
  In terms of section 2.7(e) of the Agreement, the Parties hereby specifically
and conclusively agree that the inclusion of the litigation involving amendment
of Ferromex’s Concession Title in this Exhibit shall not be deemed as an
acceptance on behalf of Kansas of the procedure adopted by the Federal
Government of the UMS and/or by Ferromex to amend the Ferromex Concession Title,
nor that such is the appropriate procedure to modify the Ferromex Concession
Title in the future. Kansas hereby reserves its right to challenge any such
future modifications made to the Concession Title of any of the Ferromex
Parties, and Ferromex hereby agrees that it will never cite to the Federal
Government of the UMS the settlement in the Agreement or this Exhibit of the
litigation involving amendment of Ferromex’s Concession Title as any agreement
by Kansas for the method of making that amendment. The Ministry acknowledges
Ferromex’s acknowledgement herein that the settlement in this Agreement or this
Exhibit shall not serve as precedent for determining the appropriate procedures
for modification of either Party’s Concession Title in the future.

71



--------------------------------------------------------------------------------



 



      [English Translation of Original Spanish Document]

EXHIBIT D
Kansas’ Complaints Before the Ministry of Public Service

•   Complaints under file number Q.U.- 015/2008 before the Secretaria de la
Función Pública.   •   Amparo Trail under file 1318/2009, before the First
Administrative District Judge

72



--------------------------------------------------------------------------------



 



      [English Translation of Original Spanish Document]

Exhibit E
Additional Termination Acts

73



--------------------------------------------------------------------------------



 



     
 
  INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V. E INFRAESTRUCTURA AND
TRANSPORTES MÉXICO, S.A. DE C.V.
 
   
 
  ADMINISTRATIVE APPEAL.
 
   
 
  FILE No. RA 21-2006 AND ACCUMULATED

PLENARY COMMISSIONERS OF THE FEDERAL ANTITRUST COMMISSION.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., complainant in the administrative
procedure CNT-132-2005 and accumulated, which capacity has been duly recognized
to me under this administrative procedure, I hereby respectfully appear to state
the following:
          I hereby appear before the Members of this Commission, to state under
oath, that the Company which I represent has no intention to continue with its
efforts in connection with the concentration notified by the companies mentioned
in the heading, as such is in the best interest of my principal.
     My principal has knowledge that on June 22, 2006, a ruling of “no
authorization” was issued in the original procedure, which was appealed by the
notifying companies; and that the administrative appeal under such procedure
through a ruling dated November 8, 2006, which is still under a further appeal.
          In connection with the above, my client has no further legal interest
despite having been part in the original procedure filed under file CNT-132-2005
and accumulated and which was processed before the Federal Antitrust Commission,
nor in the file mentioned in the heading.
          In view of the foregoing, I hereby respectfully request to this
Commissionaires to acknowledge the terms contained in this document, and of
having stated what is said herein for all legal purposes.
     
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

74



--------------------------------------------------------------------------------



 



     
 
  INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V. AND INFRAESTRUCTURA
AND TRANSPORTES MÉXICO, S.A. DE C.V.
 
   
 
  CONCENTRATION
 
   
 
  FILE No. CNT-132-2005 AND ACCUMULATED.

PLENARY COMMISSIONERS OF THE FEDERAL ANTITRUST COMMISSION.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., as complainant in the
administrative procedure referred to in the heading, which capacity has been
duly recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
          I hereby appear before the Members of this Commission, to state under
oath, that the Company which I represent has no intention to continue with its
efforts in connection with the concentration notified by the companies mentioned
in the heading, as such is in the best interest of my principal.
     My principal has knowledge that on June 22, 2006, a ruling of “no
authorization” was issued in the original procedure, which was appealed by the
notifying companies; and that the administrative appeal number RA-21-2006 and
accumulated through a ruling dated November 8, 2006, which is still under a
further appeal.
          In connection with the above, my client has no further interest
despite having been a party in the original procedure conducted under file
number set forth in the heading and which was processed before the Federal
Antitrust Commission.
          In view of the foregoing, I hereby respectfully request to this
Commissionaires to acknowledge the terms contained in this document, and of
having stated what is said herein for all legal purposes.
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

75



--------------------------------------------------------------------------------



 



     
 
  AMPARO TRIAL NO. 887/2009-III
 
   
 
  PLAINTIFF: GRUPO MÉXICO, SOCIEDAD ANÓNIMA BURSÁTIL DE CAPITAL VARIABLE AND
OTHERS.
 
   
 
  MAIN DOCKET

SIXTH DISTRICT JUDGE IN ADMINISTRATIVE MATTERS
IN THE FEDERAL DISTRICT.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., as third party in interest in the
amparo trial indicated in the heading, which capacity has been duly recognized
to me under this administrative procedure, I hereby respectfully appear to state
the following:
     I hereby appear before your Honor, to state under oath, that the Company
which I represent has no intention to continue participating as third party in
interest in this amparo trial as such is in the best interest of my principal,
because it has entered into a Settlement F dated as of February 9, 2010.
          In view of the foregoing, my client has no interest in the survival of
the contested actions in the amparo trial in which it participates, without any
prejudice to the fact that my client has been a party in the original procedure
filed under administrative files IO-02-2006 and RA-08-2009 and accumulated,
processed before the Federal Antitrust Commission.
          In virtue of the foregoing, I hereby respectfully request to your
Honor to acknowledge the terms contained in this document, and of having stated
what is said herein for all legal purposes.
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

76



--------------------------------------------------------------------------------



 



     
 
  APPEAL R.A. 330/2009
 
   
 
  AMPARO TRIAL NO. 887/2009-III
 
   
 
  PLAINTIFF AND APPELLANT: GRUPO MÉXICO, SOCIEDAD ANÓNIMA BURSÁTIL DE CAPITAL
VARIABLE AND OTHERS.

MAGISTRATES OF THE THIRTEENTH COLLIGATE COURT FOR ADMINISTRATIVE MATTERS IN THE
FIRST CIRCUIT.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., as third party in interest in the
amparo trial indicated in the heading, which capacity has been duly recognized
to me under this administrative procedure, I hereby respectfully appear to state
the following:
     I hereby appear before these Magistrates, to state under oath, that the
Company which I represent has no intention to continue participating as third
party in interest in the amparo trial identified in the heading of this brief,
nor in its corresponding appeal, as such is in the best interest of my
principal, because it has entered into a Settlement Agreement dated as of
February 9, 2010.
          In view of the foregoing, my client has no interest in the survival of
the ruling appealed on June 15, 2009, nor the survival of the contested actions
in the corresponding amparo trial, without any prejudice to the fact that my
client has been a party in the original procedure filed under administrative
files IO-02-2006 y RA-08-2009 and accumulated, processed before the Federal
Antitrust Commission.
          In virtue of the foregoing, I hereby respectfully request to these
Magistrates to acknowledge the terms contained in this document, and of having
stated what is said herein for all legal purposes.
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

77



--------------------------------------------------------------------------------



 



     
 
  APPEAL R.A. 63/2010
 
   
 
  AMPARO TRIAL NUM. 1095/2008-II
 
   
 
  PLAINTIFF AND APPELLANT: SINCA INBURSA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
SOCIEDAD DE INVERSIÓN DE CAPITALES.

MAGISTRATES OF THE FIRST COLLIGATE COURT OF THE AUXILIARY CENTER OF THE FIRST
REGION.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., as a third party in interest in
the amparo trial indicated in the heading, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
          I hereby appear before these Magistrates, to state under oath, that
the Company which I represent has no intention to continue participating as
third party in interest in the amparo trial identified in the heading of this
brief, nor in its corresponding appeal, as such is in the best interest of my
principal, because it has entered into a Settlement Agreement dated as of
February 9, 2010.
          In view of the foregoing, my client has no interest in the survival of
the ruling appealed on August 21, 2009, nor in the survival of the contested
actions in such amparo trial, without any prejudice to the fact that my client
has been a party in the original procedure filed under administrative file
CNT-132-2005 and accumulated, processed before the Federal Antitrust Commission.
          In virtue of the foregoing, I hereby respectfully request to these
Magistrates to acknowledge the terms contained in this document, and of having
stated what is said herein for all legal purposes.
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

78



--------------------------------------------------------------------------------



 



     
 
  INFRAESTRUCTURA Y TRANSPORTES FERROVIARIOS, S.A. DE C.V. AND INFRAESTRUCTURA
AND TRANSPORTES MÉXICO, S.A. DE C.V.
 
   
 
  FILE No. 3825/07-17-05-8

MAGISTRATES OF THE HIGH CHAMBER OF THE FEDERAL COURT OF FISCAL AND
ADMINISTRATIVE JUSTICE.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., third party in interest in the
administrative trial indicated in the heading, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
     I hereby appear before these Magistrates, to state under oath, that the
Company which I represent has no intention to continue participating as third
party in interest in the amparo trial identified in the heading of this brief,
because it has entered into a Settlement Agreement dated as of February 9, 2010.
          In view of the foregoing, my client has no further interest in the
survival of the ruling appealed on November 8, 2005, notwithstanding the fact
that my client has been a party in the original procedure field under the
administrative procedure number CNT-132-2005 and accumulated, processed before
the Federal Antitrust Commission.
          In virtue of the foregoing, I hereby respectfully request to your
these Magistrates to acknowledge the terms contained in this document, and of
having stated what is said herein for all legal purposes.
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

79



--------------------------------------------------------------------------------



 



     
 
  FILE NO. IO-02-2006.
 
   
 
 


PLENARY COMMISSIONERS OF THE FEDERAL ANTITRUST COMMISSION.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., complainant in the administrative
procedure indicated in the heading, which capacity has been duly recognized to
me under this administrative procedure, I hereby respectfully appear to state
the following:
     I hereby appear before the Members of this Commission, to state under oath,
that the Company which I represent has no intention to continue with its efforts
in connection with the administrative procedure indicated in the heading, as
such is in the best interest of my principal.
          My principal has knowledge that on January 22, 2009, a ruling was
issued in the investigation procedure for absolute monopolistic practices, which
was then contested by means of several administrative appeals conducted under
files RA-08-2009 and accumulated and were both resolved by a ruling dated
June 9, 2009, which is still under a further appeal.
     In view of the foregoing, my client has no further interest despite having
been part within the original procedure filed under the file number indicated on
the heading and which was processed by the Federal Antitrust Commission.
          In virtue of the foregoing, I hereby respectfully request to the
Commissionaires to acknowledge the terms contained in this document, and of
having stated what is said herein for all legal purposes.
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

80



--------------------------------------------------------------------------------



 



     
 
  RA. 08-2009 AND ACCUMULATED.
 
   
 
 


PLENARY COMMISSIONERS OF THE FEDERAL ANTITRUST COMMISSION.
          EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of
KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., complainant in the administrative
procedure indicated in the heading, which capacity has been duly recognized to
me under the original administrative procedure conducted under file number
IO-02-2006, I hereby respectfully appear to state as follows:
          I hereby appear before the Members of this Commission, to state under
oath, that the Company which I represent has no intention to continue with its
efforts in connection with the administrative procedure indicated in the
heading, as such is in the best interest of my principal.
     My principal has knowledge that on January 22, 2009, a ruling was issued in
the investigation procedure for absolute monopolistic practices conducted under
file IO-02-2006, which was then contested by means of several administrative
appeals conducted under files indicated in the heading, and were both resolved
by a ruling dated June 9, 2009, which is still under a further appeal.
     In view of the foregoing, my client has no further interest despite having
been part within the original procedure IO-02-2006 that was processed before the
Federal Antitrust Commission, as well as the file indicated in the heading.
          In virtue of the foregoing, I hereby respectfully request to the
Commissionaires to acknowledge the terms contained in this document, and of
having stated what is said herein for all legal purposes.
 
EDGAR AGUILETA GUTIÉRREZ
Mexico, Federal District, February 9, 2010.

81



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  KANSAS CITY SOUTHERN DE MÉXICO, S.A.
 
   
 
  DE C.V.
 
   
 
  Ref.: Official Communication No. 120.-859/2002.
 
   
 
  Dismissal with prejudice.

     EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of the
company indicated in the heading of this brief, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
     That Article 36 of the Railroad Service Law sets forth, that the
concessionaries exercising their freedom of contract may agree among them,
switching and trackage rights, by means of which they may share certain
trackage. For a better understanding, hereinbelow a transcription of the
provisions of such article:
Article 36. The concessionaries may agree among themselves the switching rights
and trackage rights, by means of which they can share a particular trackage. The
concessionaire of the trackage will be responsible for the supply of the
railroad equipment and the conservation and maintenance of the trackage.
The Ministry may establish, in the bidding guidelines and in the respective
concession titles, that for specific sections they shall grant each other
certain switching rights and trackage rights. When the concessionaries can not
reach an agreement within the 90 calendar days following the date on which the
negotiations started, the Ministry, after hearing the parties, will determine
the conditions and considerations according to which such rights shall be
granted.
The concessionaires shall submit to the Ministry a copy of the agreements
executed in terms of this article.
     As evidenced in the foregoing article, the railroad regulations privileges
the freedom of contract of the parties in order for them to determine the rates
of the switching and trackage rights that shall be collected among the
concessionaires when sharing a particular trackage.

82



--------------------------------------------------------------------------------



 



     Furthermore, as it is of the knowledge of this Office, on February 9, 2010
my principal and the company FERROCARRIL MEXICANO, S.A. DE C.V., executed a
settlement agreement in terms of article 36 of the Railroad Service Law.
     This being so, and as it is in the best interest of my principal and
according to the provisions set forth in article 36 of the Railroad Service Law,
I hereby FORMALLY REQUEST THE DISMISSAL WITH PREJUDICE form this administrative
procedure and therefore request to this Authority the closure of the records of
the administrative file, in view of the fact that the parties have entered into
an agreement that does not affect the rule of law, or the social interest and as
evidenced, the subject matter thereof may be settled among the parties.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I hereby respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.,
requesting the closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
EDGAR AGUILETA GUTIÉRREZ

83



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  FERROCARRIL MEXICANO, S.A. DE C.V.
 
  Ref.: Official Communication No 120.-859/2002.
 
  Acceptance of dismissal with prejudice.

     LAURA HERNÁNDEZ GONZÁLEZ, in my capacity as legal representative of
FERROCARRIL MEXICANO, S.A. DE C.V., capacity which is duly assented in the
records of this administrative procedure, I hereby respectfully appear to state
as follows:
     That through this brief and pursuant to the provisions of the agreement
dated February 9, 2010 executed among my principal and KANSAS CITY SOUTHERN DE
MÉXICO, S.A. DE C.V., I hereby express the consent of my principal in connection
with the termination of the administrative procedure requested by KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V.
     In virtue of the foregoing,
TO THE GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT I hereby respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company FERROCARRIL MEXICANO, S.A. DE C.V., requesting the
closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
LAURA HERNÁNDEZ GONZÁLEZ

84



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  FERROCARRIL MEXICANO, S.A. DE C.V.
 
  Ref.: Official Communication No. 120.-859/2002.
 
  Dismissal with prejudice.

     LAURA HERNÁNDEZ GONZÁLEZ, in my capacity as legal representative of the
company identified in the heading of this brief, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
     That Article 36 of the Railroad Service Law sets forth, that the
concessionaries exercising their freedom of contract may agree among them,
switching and trackage rights, by means of which they may share certain
trackage. For a better understanding, hereinbelow a transcription of the
provisions of such article:
Article 36. The concessionaries may agree among themselves the switching rights
and trackage rights, by means of which they can share a particular trackage. The
concessionaire of the trackage will be responsible for the supply of the
railroad equipment and the conservation and maintenance of the trackage.
The Ministry may establish, in the bidding guidelines and in the respective
concession titles, that for specific sections they shall grant each other
certain switching rights and trackage rights. When the concessionaries can not
reach an agreement within the 90 calendar days following the date on which the
negotiations started, the Ministry, after hearing the parties, will determine
the conditions and considerations according to which such rights shall be
granted.
The concessionaires shall submit to the Ministry a copy of the agreements
executed in terms of this article.
     As evidenced in the foregoing article, the railroad regulations privileges
the freedom of contract of the parties in order for them to determine the rates
of the switching and trackage rights that shall be collected among the
concessionaires when sharing a particular trackage.

85



--------------------------------------------------------------------------------



 



     Furthermore, as it is of the knowledge of this Office, on February 9, 2010
my principal and the company FERROCARRIL MEXICANO, S.A. DE C.V., executed a
settlement agreement in terms of article 36 of the Railroad Service Law.
     This being so, and as it is in the best interest of my principal and
according to the provisions set forth in article 36 of the Railroad Service Law,
I hereby FORMALLY REQUEST THE DISMISSAL WITH PREJUDICE form this administrative
procedure and therefore request to this Authority the closure of the records of
the administrative file, in view of the fact that the parties have entered into
an agreement that does not affect the rule of law, or the social interest and as
evidenced, the subject matter thereof may be settled among the parties.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I hereby respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company FERROCARRIL MEXICANO, S.A. DE C.V., requesting the
closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
LAURA HERNÁNDEZ GONZÁLEZ

86



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
 
  Ref.: Official Communication No. 120.-859/2002.
 
  Acceptance of dismissal with prejudice.

     EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of KANSAS
CITY SOUTHERN DE MÉXICO, S.A. DE C.V., capacity which is duly assented in the
records of this administrative procedure, I hereby respectfully appear to state
as follows:
     That through this brief and pursuant to the provisions of the agreement
dated February 9, 2010 executed among my principal and FERROCARRIL MEXCIANO,
S.A. DE C.V., I hereby express the consent of my principal in connection with
the termination of the administrative procedure requested by FERROCARRIL
MEXCIANO, S.A. DE C.V.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
requesting the closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
EDGAR AGUILETA GUTIÉRREZ

87



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
 
  Ref.: Official Communication No. 120.-829/2004.
 
  Dismissal with prejudice.

     EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of the
company indicated in the heading of this brief, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
     That Article 36 of the Railroad Service Law sets forth, that the
concessionaries exercising their freedom of contract may agree among them,
switching and trackage rights, by means of which they may share certain
trackage. For a better understanding, hereinbelow a transcription of the
provisions of such article:
Article 36. The concessionaries may agree among themselves the switching rights
and trackage rights, by means of which they can share a particular trackage. The
concessionaire of the trackage will be responsible for the supply of the
railroad equipment and the conservation and maintenance of the trackage.
The Ministry may establish, in the bidding guidelines and in the respective
concession titles, that for specific sections they shall grant each other
certain switching rights and trackage rights. When the concessionaries can not
reach an agreement within the 90 calendar days following the date on which the
negotiations started, the Ministry, after hearing the parties, will determine
the conditions and considerations according to which such rights shall be
granted.
The concessionaires shall submit to the Ministry a copy of the agreements
executed in terms of this article.
     As evidenced in the foregoing article, the railroad regulations privileges
the freedom of contract of the parties in order for them to determine the rates
of the switching and trackage rights that shall be collected among the
concessionaires when sharing a particular trackage.

88



--------------------------------------------------------------------------------



 



     Furthermore, as it is of the knowledge of this Office, on February 9, 2010
my principal and the company FERROCARRIL MEXICANO, S.A. DE C.V., executed a
settlement agreement in terms of article 36 of the Railroad Service Law.
     This being so, and as it is in the best interest of my principal and
according to the provisions set forth in article 36 of the Railroad Service Law,
I hereby FORMALLY REQUEST THE DISMISSAL WITH PREJUDICE form this administrative
procedure and therefore request to this Authority the closure of the records of
the administrative file, in view of the fact that the parties have entered into
an agreement that does not affect the rule of law, or the social interest and as
evidenced, the subject matter thereof may be settled among the parties.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I hereby respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.,
requesting the closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
EDGAR AGUILETA GUTIÉRREZ

89



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  FERROCARRIL MEXICANO, S.A. DE C.V.
 
  Ref.: Official Communication No. 120.-829/2002.
 
  Acceptance of dismissal with prejudice.

     LAURA HERNÁNDEZ GONZÁLEZ, in my capacity as legal representative of
FERROCARRIL MEXICANO, S.A. DE C.V., capacity which is duly assented in the
records of this administrative procedure, I hereby respectfully appear to state
as follows:
     That through this brief and pursuant to the provisions of the agreement
dated February 9, 2010 executed among my principal and KANSAS CITY SOUTHERN DE
MÉXICO, S.A. DE C.V., I hereby express the consent of my principal in connection
with the termination of the administrative procedure requested by KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company FERROCARRIL MEXICANO, S.A. DE C.V., requesting the
closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
LAURA HERNÁNDEZ GONZÁLEZ

90



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  FERROCARRIL MEXICANO, S.A. DE C.V.
 
  Ref.: Official Communication No. 120.-829/2004.
 
  Dismissal with prejudice.

     LAURA HERNÁNDEZ GONZÁLEZ, in my capacity as legal representative of the
company identified in the heading of this brief, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
     That Article 36 of the Railroad Service Law sets forth, that the
concessionaries exercising their freedom of contract may agree among them,
switching and trackage rights, by means of which they may share certain
trackage. For a better understanding, hereinbelow a transcription of the
provisions of such article:
Article 36. The concessionaries may agree among themselves the switching rights
and trackage rights, by means of which they can share a particular trackage. The
concessionaire of the trackage will be responsible for the supply of the
railroad equipment and the conservation and maintenance of the trackage.
The Ministry may establish, in the bidding guidelines and in the respective
concession titles, that for specific sections they shall grant each other
certain switching rights and trackage rights. When the concessionaries can not
reach an agreement within the 90 calendar days following the date on which the
negotiations started, the Ministry, after hearing the parties, will determine
the conditions and considerations according to which such rights shall be
granted.
The concessionaires shall submit to the Ministry a copy of the agreements
executed in terms of this article.
     As evidenced in the foregoing article, the railroad regulations privileges
the freedom of contract of the parties in order for them to determine the rates
of the switching and trackage rights that shall be collected among the
concessionaires when sharing a particular trackage.

91



--------------------------------------------------------------------------------



 



     Furthermore, as it is of the knowledge of this Office, on February 9, 2010
my principal and the company FERROCARRIL MEXICANO, S.A. DE C.V., executed a
settlement agreement in terms of article 36 of the Railroad Service Law.
     This being so, and as it is in the best interest of my principal and
according to the provisions set forth in article 36 of the Railroad Service Law,
I hereby FORMALLY REQUEST THE DISMISSAL WITH PREJUDICE form this administrative
procedure and therefore request to this Authority the closure of the records of
the administrative file, in view of the fact that the parties have entered into
an agreement that does not affect the rule of law, or the social interest and as
evidenced, the subject matter thereof may be settled among the parties.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I hereby respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company FERROCARRIL MEXICANO, S.A. DE C.V., requesting the
closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
LAURA HERNÁNDEZ GONZÁLEZ

92



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
 
  Ref.: Official Communication No. 120.-829/2002.
 
  Acceptance of dismissal with prejudice.

     EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of KANSAS
CITY SOUTHERN DE MÉXICO, S.A. DE C.V., capacity which is duly assented in the
records of this administrative procedure, I hereby respectfully appear to state
as follows:
     That through this brief and pursuant to the provisions of the agreement
dated February 9, 2010 executed among my principal and FERROCARRIL MEXCIANO,
S.A. DE C.V., I hereby express the consent of my principal in connection with
the termination of the administrative procedure requested by FERROCARRIL
MEXCIANO, S.A. DE C.V.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
requesting the closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
EDGAR AGUILETA GUTIÉRREZ

93



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
 
  Ref.: Official Communication No. 4.3.-1066/2007.
 
  Dismissal with prejudice.

     EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of the
company indicated in the heading of this brief, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
     That Article 36 of the Railroad Service Law sets forth, that the
concessionaries exercising their freedom of contract may agree among them,
switching and trackage rights, by means of which they may share certain
trackage. For a better understanding, hereinbelow a transcription of the
provisions of such article:
Article 36. The concessionaries may agree among themselves the switching rights
and trackage rights, by means of which they can share a particular trackage. The
concessionaire of the trackage will be responsible for the supply of the
railroad equipment and the conservation and maintenance of the trackage.
The Ministry may establish, in the bidding guidelines and in the respective
concession titles, that for specific sections they shall grant each other
certain switching rights and trackage rights. When the concessionaries can not
reach an agreement within the 90 calendar days following the date on which the
negotiations started, the Ministry, after hearing the parties, will determine
the conditions and considerations according to which such rights shall be
granted.
The concessionaires shall submit to the Ministry a copy of the agreements
executed in terms of this article.
     As evidenced in the foregoing article, the railroad regulations privileges
the freedom of contract of the parties in order for them to determine the rates
of the switching and trackage rights that shall be collected among the
concessionaires when sharing a particular trackage.

94



--------------------------------------------------------------------------------



 



     Furthermore, as it is of the knowledge of this Office, on February 9, 2010
my principal and the company FERROCARRIL MEXICANO, S.A. DE C.V., executed a
settlement agreement in terms of article 36 of the Railroad Service Law.
     This being so, and as it is in the best interest of my principal and
according to the provisions set forth in article 36 of the Railroad Service Law,
I hereby FORMALLY REQUEST THE DISMISSAL WITH PREJUDICE form this administrative
procedure and therefore request to this Authority the closure of the records of
the administrative file, in view of the fact that the parties have entered into
an agreement that does not affect the rule of law, or the social interest, and
as evidenced, the subject matter thereof may be settled among the parties.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I hereby respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.,
requesting the closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
EDGAR AGUILETA GUTIÉRREZ

95



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  FERROCARRIL MEXICANO, S.A. DE C.V.
 
  Ref.: Official Communication No. 4.3.-1066/2007.
 
  Acceptance of dismissal with prejudice.

     LAURA HERNÁNDEZ GONZÁLEZ, in my capacity as legal representative of
FERROCARRIL MEXICANO, S.A. DE C.V., capacity which is duly assented in the
records of this administrative procedure, I hereby respectfully appear to state
as follows:
     That through this brief and pursuant to the provisions of the agreement
dated February 9, 2010 executed among my principal and KANSAS CITY SOUTHERN DE
MÉXICO, S.A. DE C.V., I hereby express the consent of my principal in connection
with the termination of the administrative procedure requested by KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V.
     In virtue of the foregoing,
GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE MINISTRY
OF COMMUNICATIONS AND TRANSPORT, I respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company FERROCARRIL MEXICANO, S.A. DE C.V., requesting the
closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
LAURA HERNÁNDEZ GONZÁLEZ

96



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  FERROCARRIL MEXICANO, S.A. DE C.V.
 
  Ref.: Official Communication No. 4.3.-1066/2007.
 
  Dismissal with prejudice.

     LAURA HERNÁNDEZ GONZÁLEZ, in my capacity as legal representative of the
company identified in the heading of this brief, which capacity has been duly
recognized to me under this administrative procedure, I hereby respectfully
appear to state the following:
     That Article 36 of the Railroad Service Law sets forth, that the
concessionaries exercising their freedom of contract may agree among them,
switching and trackage rights, by means of which they may share certain
trackage. For a better understanding, hereinbelow a transcription of the
provisions of such article:
Article 36. The concessionaries may agree among themselves the switching rights
and trackage rights, by means of which they can share a particular trackage. The
concessionaire of the trackage will be responsible for the supply of the
railroad equipment and the conservation and maintenance of the trackage.
The Ministry may establish, in the bidding guidelines and in the respective
concession titles, that for specific sections they shall grant each other
certain switching rights and trackage rights. When the concessionaries can not
reach an agreement within the 90 calendar days following the date on which the
negotiations started, the Ministry, after hearing the parties, will determine
the conditions and considerations according to which such rights shall be
granted.
The concessionaires shall submit to the Ministry a copy of the agreements
executed in terms of this article.
     As evidenced in the foregoing article, the railroad regulations privileges
the freedom of contract of the parties in order for them to determine the rates
of the switching and trackage rights that shall be collected among the
concessionaires when sharing a particular trackage.

97



--------------------------------------------------------------------------------



 



     Furthermore, as it is of the knowledge of this Office, on February 9, 2010
my principal and the company FERROCARRIL MEXICANO, S.A. DE C.V., executed a
settlement agreement in terms of article 36 of the Railroad Service Law.
     This being so, and as it is in the best interest of my principal and
according to the provisions set forth in article 36 of the Railroad Service Law,
I hereby FORMALLY REQUEST THE DISMISSAL WITH PREJUDICE form this administrative
procedure and therefore request to this Authority the closure of the records of
the administrative file, in view of the fact that the parties have entered into
an agreement that does not affect the rule of law, or the social interest and as
evidenced, the subject matter thereof may be settled among the parties.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I hereby respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company FERROCARRIL MEXICANO, S.A. DE C.V., requesting the
closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
LAURA HERNÁNDEZ GONZÁLEZ

98



--------------------------------------------------------------------------------



 



GENERAL OFFICE OF RATES, RAILWAY
AND MULTIMODAL TRANSPORTATION OF
THE MINISTRY OF COMMUNICATIONS
AND TRANSPORT.

     
 
  KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
 
  Ref.: Official Communication No. 4.3.-1066/2007.
 
  Acceptance of dismissal with prejudice.

     EDGAR AGUILETA GUTIÉRREZ, in my capacity as legal representative of KANSAS
CITY SOUTHERN DE MÉXICO, S.A. DE C.V., capacity which is duly assented in the
records of this administrative procedure, I hereby respectfully appear to state
as follows:
     That through this brief and pursuant to the provisions of the agreement
dated February 9, 2010 executed among my principal and FERROCARRIL MEXCIANO,
S.A. DE C.V., I hereby express the consent of my principal in connection with
the termination of the administrative procedure requested by FERROCARRIL
MEXCIANO, S.A. DE C.V.
     In virtue of the foregoing,
TO THIS GENERAL OFFICE OF RATES, RAILWAY AND MULTIMODAL TRANSPORTATION OF THE
MINISTRY OF COMMUNICATIONS AND TRANSPORT, I respectfully request:
     FIRST.- To acknowledge receipt of this brief, in my capacity as legal
representative of the company KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.
requesting the closure of the file of this administrative procedure.
     SECOND.- After concluding all administrative requirements, order the
termination of this administrative procedure.
     THIRD.- Issue, at the expense of my principal, a certified copy of the
ruling under which the termination of this administrative procedure is ordered.
I HEREBY DECLARE.
México, Federal District, February 9, 2010.
EDGAR AGUILETA GUTIÉRREZ

99